 


109 HR 2939 IH: Oceans Conservation, Education, and National Strategy for the 21st Century Act
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2939 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Weldon of Pennsylvania (for himself, Mr. Farr, Mr. Allen, and Mr. Saxton) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a national policy for our oceans, to strengthen the National Oceanic and Atmospheric Administration, to establish a Committee on Ocean Policy, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Oceans Conservation, Education, and National Strategy for the 21st Century Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Purpose 
Sec. 4. Definitions 
Title I—Congressional Declaration of National Oceans Policy 
Subtitle A—National Oceans Policy 
Sec. 101. National oceans policy 
Subtitle B—National Standards 
Sec. 111. National standards 
Sec. 112. Determination of compliance with national oceans policy and national standards 
Sec. 113. Implementation 
Sec. 114. Stricter standards 
Sec. 115. Citizen suits 
Title II—National Oceanic and Atmospheric Administration 
Sec. 201. Existence in Department of Commerce; mission 
Sec. 202. Administrator; functions 
Sec. 203. Other officers 
Sec. 204. Qualifications of Administration officers 
Sec. 205. National Oceanic and Atmospheric Administration Regional Offices 
Sec. 206. Transfer of marine mammals management functions to the Administrator 
Sec. 207. Science Advisory Board 
Sec. 208. Report on recommendations for reorganization of Federal programs 
Title III—Ocean Leadership and Coordination 
Subtitle A—National Oceans Advisor 
Sec. 301. Executive Advisor; mission 
Sec. 302. Staffing 
Subtitle B—Committee on Ocean Policy 
Sec. 311. Establishment of Committee; mission 
Sec. 312. Chair; membership; functions 
Sec. 313. Establishing a coordinated management regime for activities in federal waters 
Subtitle C—Council of Advisors on Oceans Policy 
Sec. 321. Establishment of Council 
Sec. 322. Duties 
Sec. 323. Membership 
Sec. 324. Meetings 
Title IV—Regional coordination and planning 
Sec. 401. Findings 
Sec. 402. Regional Ocean Partnerships 
Sec. 403. Regional Ocean Strategic Plans 
Sec. 404. National Academy of Sciences study of regional oceans governance 
Sec. 405. Regulations 
Sec. 406. Other authority 
Sec. 407. Ocean ecosystem resource information systems 
Sec. 408. Authorization of appropriations 
Title V—Ocean science, exploration, and research coordination 
Sec. 501. Committee on Ocean Science, Education, and Operations 
Sec. 502. National Strategy for Ocean and Coastal Science 
Sec. 503. National Ocean Partnership Program 
Sec. 504. Ocean Research and Education Advisory Panel 
Sec. 505. Marine ecosystems research 
Sec. 506. Authorization of appropriations 
Title VI—Ocean education 
Sec. 601. Subcommittee on Ocean Education 
Sec. 602. Ocean and coastal education program 
Sec. 603. National Marine Scholarship Program 
Sec. 604. National Oceanic and Atmospheric Administration Office of Education 
Sec. 605. Amendment to the National Sea Grant College Program Act 
Sec. 606. Authorization of appropriations 
Title VII—Ocean exploration 
Sec. 701. National Oceanic and Atmospheric Administration Office of Ocean Exploration 
Sec. 702. Subcommittee on Ocean Exploration 
Sec. 703. Authorization of appropriations 
Title VIII—Ocean and Great Lakes Conservation Trust Fund 
Sec. 801. Establishment of Fund 
Sec. 802. Limitation on use of available amounts for administration 
Sec. 803. Recordkeeping requirements 
Sec. 804. Maintenance of effort and matching funding 
Sec. 805. Community assistance formula and payments 
Sec. 806. Approval of State funding and spending plans 
Sec. 807. Special postage stamp 
Sec. 808. Sunset 
2.FindingsThe Congress finds the following: 
(1)United States ocean waters and the ocean resources they contain are vital for the national security, environment, economy, and culture of the United States. 
(2)Consistent with customary international law, the United States exercises sovereign rights over ocean resources within United States ocean waters. 
(3)These ocean resources are the property of the people of the United States, are held in trust for them by Federal, State, local, and tribal governments, and should be managed to preserve the full range of their benefits for present and future generations. 
(4)Knowledge of the world’s oceans is critically important to the operations of the United States Armed Forces, particularly the Navy and Coast Guard operations, and therefore to the national security of the United States. 
(5)Marine, terrestrial, and atmospheric systems are interdependent, requiring that policy, information transfer, and the management of human activities be coordinated across systems. 
(6)Healthy and productive coastal and marine ecosystems are the keys to securing the full range of benefits from ocean resources, including important economic uses such as productive fisheries, for the people of the United States. 
(7)A variety of threats and practices have caused dramatic declines in the health and productivity of coastal and marine ecosystems of the United States. Among the major threats to marine ecosystem health are— 
(A)global climate change; 
(B)chemical, nutrient, and biological pollution; 
(C)unwise land use and coastal development; 
(D)habitat damage; 
(E)overfishing; 
(F)bycatch; and 
(G)invasive species. 
(8)These threats are exacerbated by the legal and geographic fragmentation of authority over ocean space and ocean resources. 
(9)Activities harming coastal and marine ecosystems jeopardize the economies and social structure of coastal communities dependent on these resources. 
(10)Healthy marine ecosystems provide more goods and services, such as seafood and tourism opportunities, than degraded marine ecosystems. 
(11)While there is a plethora of laws, government agencies, and programs dealing with coastal resources and ocean resources, activities thereunder are poorly coordinated and do not constitute a unified and comprehensive public policy toward the oceans. 
(12)To better enable the various levels of government with authority over coastal and ocean space, coastal resources, and ocean resources to fulfill their public trust responsibilities, a unified national oceans policy is needed to govern the range of human activities affecting the health and productivity of marine ecosystems. 
3.PurposeThe purpose of this Act is to secure, for present and future generations of people of the United States, the full range of ecological, economic, educational, social, cultural, nutritional, and recreational benefits of healthy marine ecosystems, by— 
(1)establishing a comprehensive national oceans policy that is binding on all covered actions that may significantly affect United States ocean waters and ocean resources; 
(2)requiring covered actions to be consistent with the purposes and policies of this Act; 
(3)mandating that clear standards be set against which compliance with the national oceans policy can be measured; 
(4)providing a mechanism through which compliance with this Act can be assured; 
(5)consolidating and restructuring Federal ocean programs to support this Act; 
(6)promoting ecologically sustainable ocean resource use and management by strengthening and empowering ocean governance; and 
(7)enhancing responsible ocean stewardship. 
4.DefinitionsIn this Act: 
(1)Covered actionThe term covered action means any activity affecting United States ocean waters or ocean resources, that is carried out— 
(A)by a Federal agency, including the issuance of a Federal license or permit; or 
(B)by any other person using Federal funds. 
(2)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. 
(3)AdministrationThe term Administration means the National Oceanic and Atmospheric Administration provided for in section 201. 
(4)AdvisorThe term Advisor means the National Oceans Advisor appointed under section 301. 
(5)Biological diversityThe term biological diversity means a collection of genomes, species, and ecosystems occurring in a geographically defined region. 
(6)Ecologically sustainableThe term ecologically sustainable means capable of maintaining biological diversity and ecosystem structure and functioning from one human generation to the next, so as not to deny future generations the goods and services that healthy marine ecosystems provide. 
(7)FunctionThe term function, when used in reference to a function of a government agency or official, includes authorities, powers, rights, privileges, immunities, programs, projects, activities, duties, and responsibilities. 
(8)Marine ecosystem health and health of marine ecosystemsEach of the terms marine ecosystem health and health of marine ecosystems means the ability of a marine ecosystem to support and maintain a productive and resilient community of organisms, having a species composition, diversity, and functional organization resulting from the natural habitat of the region, such that it provides a complete range of ecological benefits, including— 
(A)a complete diversity of native species and habitats wherein each native species is able to maintain an abundance, population structure, and distribution supporting its ecological and evolutionary functions and processes; and 
(B)a physical, chemical, geological, and microbial environment that is supportive of the requirements of this paragraph. 
(9)Healthy marine ecosystemThe term healthy marine ecosystem means a marine ecosystem with the ability to support and maintain a productive and resilient community of organisms, having a species composition, diversity, and functional organization resulting from the natural habitat of the region, such that it provides a complete range of ecological benefits, including— 
(A)a complete diversity of native species and habitats wherein each native species is able to maintain an abundance, population structure, and distribution supporting its ecological and evolutionary functions and processes; and 
(B)a physical, chemical, geological, and microbial environment that is supportive of the requirements of this paragraph. 
(10)Ecosystem-based managementThe term ecosystem-based management means an integrated approach to management that— 
(A)considers the entire ecosystem, including humans; 
(B)has as its goal the maintenance of ecosystems in a healthy, productive, and resilient condition so that they can provide the services humans want and need; 
(C)accounts for the interactions among species, activities, and sectors of management; 
(D)considers the cumulative impacts of different sectors; 
(E)emphasizes the protection of ecosystem structure, functioning, and key processes; 
(F)is place-based in focusing on a specific ecosystem and the range of activities affecting it; 
(G)explicitly accounts for the interconnectedness within systems, recognizing the importance of interactions between many target species or key services and other nontarget species; 
(H)acknowledges interconnectedness among systems, such as between air, land, and sea; and 
(I)integrates ecological, social, economic, and institutional perspectives, recognizing their strong interdependences. 
(11)United states ocean watersThe term United States ocean waters means the zone extending from the baseline from which the breadth of the United States territorial sea is measured to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983, including the territorial waters of the Great Lakes and the waters of the continental shelf to which the United States is granted sovereign rights under international law. 
(12)Ocean resourcesThe term ocean resources means any living, nonliving, or cultural amenity in United States ocean waters. 
(13)CoastalThe term coastal means being located in the coastal zone as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453). 
(14)MarineThe term marine includes of or relating to United States ocean waters. 
(15)Regional ocean partnershipsThe term Regional Ocean Partnerships means such a council established by the Administrator under section 402. 
(16)Ocean regionThe term ocean region means such a region designated under section 402(f). 
(17)Coastal stateThe term coastal State— 
(A)means a State of the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, Long Island Sound, or one or more of the Great Lakes; and  
(B)includes Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and the Trust Territories of the Pacific Islands, and American Samoa. 
(18)Coastal political subdivisionThe term coastal political subdivision means a political subdivision of a coastal State all or part of which political subdivision is within the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)). 
(19)Coastal population densityThe term coastal population density means the population as determined by the most recent census data in the States coastal zone as determined pursuant to the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.). 
(20)Ocean StewardshipThe term ocean stewardship means the careful and responsible management of coastal and ocean resources by current generations such that it ensures future generations can obtain the full range of benefits from those resources. 
ICongressional Declaration of National Oceans Policy 
ANational Oceans Policy 
101.National oceans policy 
(a)PolicyThe Congress declares that it is the continuing policy of the United States to protect, maintain, and restore the health of marine ecosystems in order to fulfill the ecological, economic, educational, social, cultural, nutritional, recreational, and other requirements of present and future generations of Americans. 
(b)Responsibility of federal governance systemIn order to carry out the policy set forth in this Act, the President, acting through the Administrator of the National Oceanic and Atmospheric Administration and top officials of other Federal agencies and departments, shall— 
(1)protect, maintain, and restore the health of marine ecosystems; 
(2)require that ocean resources be used in a manner that is ecologically sustainable; 
(3)manage covered actions affecting the oceans on an ecosystem basis; 
(4)exercise precaution in support of protecting, restoring, and maintaining the health of marine ecosystems in the case of uncertain or inadequate information; 
(5)use the best available scientific, social, and economic information to make decisions; 
(6)support research and education to improve basic understanding of marine ecosystems and their management and restoration; 
(7)promote and support international collaboration on research of marine ecosystems and the conservation of healthy marine ecosystems; 
(8)adapt in a timely manner to new information on the health of marine ecosystems and the effectiveness of management decisions; 
(9)be equitable and transparent, and promote cooperation and participation among all stakeholders; 
(10)provide accountability; and 
(11)foster responsible stewardship of the oceans. 
BNational Standards 
111.National standards 
(a)Establishment of standardsTo the fullest extent possible the policies, regulations, and Public Laws of the United States shall be interpreted and administered in accordance with the following national standards: 
(1)Covered actions affecting United States ocean waters or ocean resources must be conducted in a manner that is consistent with the protection and maintenance of healthy marine ecosystems and, where appropriate, the restoration of degraded marine ecosystems. 
(2)Any covered action that may significantly affect United States ocean waters or ocean resources may proceed only if the covered action, individually and in combination with other covered actions— 
(A)is not likely to significantly harm the health of any marine ecosystem; and 
(B)is not likely to significantly impede the restoration of the health of any marine ecosystem. 
(3)In the case of incomplete or inconclusive information as to the effects of a covered action on United States ocean waters or ocean resources, decisions shall be made in such a way as will ensure protection, maintenance, and restoration of healthy marine ecosystems. 
(4)To the extent practicable, and consistent with other provisions of this Act, including the other national standards under this subsection, adverse social and economic impacts on communities that are significantly resource dependent shall be minimized. Consideration of impacts on resource dependent communities shall include, but not be limited to, cumulative impacts. 
(b)Rulemaking 
(1)Application of national standards to covered actionsWithin 12 months after the date of the enactment of this Act, the Administrator, in consultation with the Committee on Ocean Policy, shall issue regulations that shall govern the application of the national standards set forth in subsection (a) with respect to covered actions. 
(2)Other regulationsThe Administrator may issue other regulations regarding implementation of subsection (a) as the Administrator considers necessary. 
112.Determination of compliance with national oceans policy and national standards 
(a)RequirementAny determination of whether a covered action complies with section 111 shall be made in accordance with regulations issued under section 111. 
(b)GuidanceWithin 12 months after the date of the enactment of this Act, the Administrator, in consultation with the Committee on Ocean Policy, shall issue detailed guidance regarding the application of the national standards under section 111. The guidance shall address— 
(1)assessing and monitoring the health of marine ecosystems; 
(2)how to apply the definition of marine ecosystem health, including establishing marine ecosystem health criteria and indicators; 
(3)predicting the likely effects of proposed covered actions on the health of marine ecosystems, and determining whether those effects are significant; 
(4)conducting ecosystem-based management of United States ocean waters and ocean resources; and 
(5)the types of covered actions that are likely to have a significant effect on the health of marine ecosystems. 
(c)National Research CouncilTo assist the Administrator in issuing guidance under subsection (b), the Administrator may request the National Research Council to— 
(1)convene a panel with expertise on marine science and the management of ocean resources to develop recommendations; and 
(2)update such recommendations every 5 years. 
113.Implementation 
(a)Compliance reviewIn conducting an environmental review authorized under the National Environmental Policy Act of 1969 of a proposed covered action, the head of each Federal agency shall, after consultation with the Administrator, include in the review an assessment of the impact of the proposed covered action on the health of marine ecosystems. 
(b)Written opinionThe Administrator, after considering any findings of the Regional Administrator concerned, shall prepare a written opinion as to whether the proposed covered action is in compliance with the policies, and national standards. 
(c)Changes or alternativesIf the Administrator’s written opinion states that a proposed covered action is not in compliance with the policies, or national standards under this Act, the Administrator shall propose changes or alternatives to the proposed covered action that would make the covered action be in compliance with this Act. 
(d)Ensuring complianceThe head of each Federal agency and department shall ensure that all covered actions of such agency or department comply with the policy and national standards set forth in sections 101 and 111. 
114.Stricter standardsNothing in this Act shall be construed to limit the authority of a local or State government or the Federal Government to establish stricter standards, requirements, or restrictions within their respective jurisdictions, in order to provide greater protection of marine ecosystem health (including to be consistent with other applicable law), than the protection provided by the national standards under section 111 of this Act. In the case of a conflicting standard, requirement, or restriction, the stricter standard, requirement, or restriction shall be followed. 
115.Citizen suits 
(a)Suits authorizedAny person may commence a civil suit on the person’s own behalf— 
(1)to enjoin any person, including the United States or any other governmental instrumentality or agency (to the extent permitted by the eleventh amendment to the Constitution), that is alleged to be in violation of this Act or any regulation issued under this Act; or 
(2)against the Administrator for a failure of the Administrator to perform any act or duty under this Act that is not discretionary. 
(b)JurisdictionThe district courts of the United States shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce this Act or any such regulation or to order the Administrator to perform such act or duty, as the case may be. 
(c)VenueAny suit under this section shall be brought in the Federal judicial district in which occurs the violation or failure, as applicable. 
(d)Intervention by United StatesIn any suit under this section in which the United States is not a party, the Attorney General, at the request of the Administrator, may intervene on behalf of the United States as a matter of right. 
(e)Award of costsThe court, in issuing any final order in any suit brought under this section, may award costs of litigation (including reasonable attorney and expert witness fees) to any party, whenever the court determines such award is appropriate. 
(f)Preservation of other rightsThis section shall not restrict any right that any person or class of persons may have under any statute or common law to seek enforcement of any standard or limitation or to seek any other relief, including relief against the Administrator or a State agency. 
IINational Oceanic and Atmospheric Administration 
201.Existence in Department of Commerce; mission 
(a)EstablishmentThere shall be in the Department of Commerce the National Oceanic and Atmospheric Administration. Reorganization Plan No. 4 of 1970 shall have no further force or effect. 
(b)MissionThe primary mission of the Administration is to— 
(1)act as the nonmilitary Federal agency with responsibility for providing oversight of all United States ocean waters and ocean resources; 
(2)understand and predict changes in the Earth’s environment and conserve and manage ocean resources to meet our Nation’s economic, social, and environmental needs; 
(3)protect, maintain, and restore the health of marine ecosystems; and 
(4)promote the ecologically sustainable use and management of United States ocean waters and ocean resources. 
(c)DutiesIt is the duty of the Administration to— 
(1)protect, maintain, and restore the health of marine ecosystems through ecosystem-based management in the United States; 
(2)assess climate variability and change to understand and predict climate system dynamics and the impacts of coupled atmosphere/oceans/land systems; 
(3)meet society’s diverse and expanding needs for weather-related information, and enhance preparedness for responding to weather conditions; 
(4)support research that provides a comprehensive understanding of marine systems to meet the environmental, economic, and public safety needs of the United States; 
(5)use the best available technology to explore and map United States ocean waters, and work collaboratively with other countries to use the best available technology to explore and map their ocean waters, in order to better understand ocean dynamics; 
(6)educate the United States about Earth’s dynamic biosphere and how humans impact it; 
(7)carry out all functions of entities transferred to the Administration, including by acting as a focal point regarding oceans research and management; 
(8)ensure that people of the United States have access to the full range of ecological, economic, educational, social, cultural, nutritional, recreational, and other benefits of healthy marine ecosystems; and 
(9)perform functions authorized to be carried out by the National Oceanic and Atmospheric Administration immediately before the enactment of this Act. 
(d)OfficesThere shall be in the Administration the following offices: 
(1)The Office of Oceans Ecosystem Management and Protection, which, subject to the other provisions of this Act, shall perform the functions performed immediately before the enactment of this Act by— 
(A)the National Ocean Service; and 
(B)the National Marine Fisheries Service. 
(2)The National Weather Service. 
(3)The Office of Oceans and Atmospheric Research and Data Services, which, subject to the other provisions of this Act, shall perform the functions performed immediately before the enactment of this Act by— 
(A)the Office of Ocean and Atmospheric Research; and 
(B)the National Environmental Satellite, Data, and Information Service. 
(4)The Office of Education. 
(5)The Office of Personnel, Program, and Facilities Management, which, subject to the other provisions of this Act, shall perform the functions performed immediately before the enactment of this Act by— 
(A)the Office of Program Planning and Integration; and 
(B)the Office of Marine and Aviation Operations. 
202.Administrator; functions 
(a)Administrator 
(1)In generalThere is an Under Secretary of Commerce for Oceans and Atmosphere. The Under Secretary shall be the Administrator of the National Oceanic and Atmospheric Administration, and shall be appointed by the President, by and with the advice and consent of the Senate. The term of office of any individual appointed after the date of enactment of this Act to serve as Administrator is 5 years. 
(2)Head of agencyThe Administrator— 
(A)is the head of the Administration; and 
(B)shall be responsible for ensuring that the duties of the Administration under section 201(c) are performed. 
(3)Functions vested in AdministratorAll functions of all officers, employees, and organizational units of the Administration are vested in the Administrator. 
(4)PayThe Administrator shall be paid at the rate of basic pay for level III of the Executive Schedule under section 5314 of title 5, United States Code. 
(b)AuthoritiesThe Administrator— 
(1)except as otherwise provided in this Act, may delegate any of the Administrator’s functions to any officer, employee, or organizational unit of the Administration; 
(2)may make contracts, grants, and cooperative agreements, and enter into agreements with other executive agencies, Indian tribes, States, regional agencies, universities, research institutions, interstate agencies, and local governments, as may be necessary and proper to carry out the Administrator’s responsibilities under this Act or as otherwise provided by law; 
(3)shall take reasonable steps to ensure that information systems and databases of the Administration are compatible with each other and with appropriate databases of other agencies; 
(4)has the authority to hire personnel, including the selection, appointment, distribution, supervision, compensation, and separation of personnel; 
(5)may procure services of experts and consultants in accordance with section 3109 of title 5, United States Code; 
(6)shall develop policy and guidance; 
(7)shall perform general management;  
(8)may prescribe external affairs, including legal, legislative, and public affairs; 
(9)shall be subject to the policy direction of the Secretary of Commerce, but otherwise shall retain responsibility for decisions regarding the management and administration of the operations of the Administration and shall exercise independent control of its budget allocation, formulation, and expenditures, personnel decisions and processes, procurement, and other administrative and management functions in accordance with this title and other applicable provisions of law; and 
(10)shall submit annual budget requests for the Administration to the Director of the Office of Management and Budget, who shall provide for examination of the budget and programs of the Administration within natural resource programs. 
(c)Coordination with non-Federal entitiesWith respect to the duties of the Administration under section 201(c), the Administrator shall coordinate with State and local government personnel, agencies, and authorities, with the private sector, and with other entities. 
(d)Report to CongressThe Administrator shall transmit to the Congress once every 3 years a report that sets forth— 
(1)the status and condition of the health of marine ecosystems in United States ocean waters; 
(2)past, current, and projected trends in the quality, management, and utilization of United States ocean waters and the effects of those trends on the ecological, economic, educational, social, cultural, nutritional, recreational, and other requirements of the United States; 
(3)a review of the programs and covered actions (including regulatory activities) of the Federal Government, State and local governments, and nongovernmental entities or individuals with particular reference to their effect on ocean waters and on the conservation, development, and utilization of ocean resources; 
(4)a description of activities of the Administration to perform its duties under section 201(c) during the period covered by the report; and 
(5)a program for remedying the deficiencies of existing programs and activities, including recommendations for legislation. 
203.Other officers 
(a)Deputy Administrator 
(1)In generalThere is a Deputy Administrator of the National Oceanic and Atmospheric Administration, who shall be appointed by the Administrator. The position of Deputy Administrator shall be a Senior Executive Service general position authorized under section 3133 of title 5, United States Code. 
(2)FunctionsThe Deputy Administrator is— 
(A)the Administrator’s first assistant and serves as an advisor to the Administrator on all program and policy issues; 
(B)responsible for ensuring the timely and effective implementation of Administration policies and objectives; and 
(C)acts in the position of the Administrator in the absence or disability of the Administrator, or in the event of a vacancy of that position. 
(b)Assistant Administrators 
(1)In generalThere are the following officers with specified functions of the Administration, who shall each be appointed by the Administrator: 
(A)An Assistant Administrator for Oceans Ecosystem Management and Protection, who shall be the head of the Office of Oceans Ecosystem Management and Protection and shall oversee programs and activities of the Administration relating to marine ecosystem health and ecosystem-based management of United States ocean waters, including— 
(i)coastal, estuary, Great Lakes, and ocean management; 
(ii)regional coordination and planning; 
(iii)watershed monitoring; 
(iv)coral reefs; 
(v)harmful algal blooms; 
(vi)hypoxia; 
(vii)response and restoration; 
(viii)fisheries research and management; 
(ix)protected resources research and management; 
(x)habitat conservation research and management; 
(xi)enforcement and surveillance services; 
(xii)marine and estuarine aquaculture; 
(xiii)coastal and estuarine land conservation and restoration; 
(xiv)sanctuaries and marine protected areas; 
(xv)invasive species; and 
(xvi)ocean and coastal partnerships. 
(B)An Assistant Administrator for Weather Services, who shall be the head of the National Weather Service and shall oversee programs and activities of the Administration relating to— 
(i)weather research; 
(ii)air quality research; and 
(iii)weather systems operations and management. 
(C)An Assistant Administrator for Oceans and Atmospheric Research and Data Services, who shall be the head of the Office of Oceans and Atmospheric Research and Data Services and shall oversee programs and activities of the Administration relating to oceans and atmospheric science and research, including— 
(i)oceans, coastal, and Great Lakes research; 
(ii)navigation; 
(iii)coastal and ocean observing systems; 
(iv)climate research; 
(v)the National Sea Grant College Program; 
(vi)the National Undersea Research Program; 
(vii)ocean exploration, including as described in section 701; 
(viii)polar research; 
(ix)environmental satellite observing systems; and 
(x)data centers and information services. 
(D)An Assistant Administrator for Oceans and Atmospheric Education, who shall be the head of the Office of Education and shall oversee programs and activities of the Administration relating to national-level marine education and outreach, including— 
(i)the JASON Project; 
(ii)ocean science competition; 
(iii)educational partnership programs; and 
(iv)other responsibilities as described in section 604. 
(E)An Assistant Administrator for Personnel, Program, and Facilities Management, who shall be the head of the Office of Personnel, Program, and Facilities Management, shall oversee the programs and activities of the Administration relating to general management of personnel, programs, facilities (including all vessels and aircraft), and financial matters, including— 
(i)program management and direction; 
(ii)budget formulation, guidance, and execution; 
(iii)resource requirements determination and allocation; 
(iv)environment, safety, and health operations; and 
(v)administration of contracts, real property, and facilities. 
(F)A Chief Scientist, who shall be the chair of the Science Advisory Board of the Administration. 
(G)A General Counsel, who shall— 
(i)be the chief legal officer of the Administration for all legal matters that arise in connection with the conduct of the functions of the Administration; and 
(ii)perform such other functions and exercise such powers as the Administrator may prescribe. 
(2)PayThe Chief Scientist, General Counsel, and each Assistant Administrator is a Senior Executive Service general position. 
204.Qualifications of Administration officersThe Chief Scientist, General Counsel, Assistant Administrators, and Regional Administrators of the Administration shall be appointed from among individuals who are qualified by reason of background and experience to direct the implementation and administration of the functions for which they are responsible. 
205.National Oceanic and Atmospheric Administration Regional Offices 
(a)EstablishmentThe Administrator shall, by not later than 1 year after the date of the enactment of this Act— 
(1)establish for each ocean region designated under section 402 a National Oceanic and Atmospheric Administration Regional Office, which shall be relatively centrally located in the coastal area of the ocean region; and 
(2)appoint a Regional Administrator of the National Oceanic and Atmospheric Administration for that region. 
(b)Functions of regional AdministratorsA Regional Administrator appointed under paragraph (1) for an ocean region shall— 
(1)be the head of the National Oceanic and Atmospheric Administration Regional Office established for that region; 
(2)be responsible for implementation of this Act with respect to that ocean region; 
(3)provide a written opinion to the Administrator on the consistency of proposed covered actions; 
(4)support coordination and information transfer between Regional Oceans Partnerships and agencies and groups at the international, Federal, State, tribal, territorial, local, and other levels; 
(5)conduct other tasks as considered necessary by the Administrator to fulfill the mission of the Administration; and 
(6)report directly to the Administrator on matters relating to regional implementation of this Act. 
(c)StaffThe Regional Administrator appointed under paragraph (1) for an ocean region shall appoint staff for the National Oceanic and Atmospheric Administration Regional Office for the ocean region. 
206.Transfer of marine mammals management functions to the AdministratorThere is hereby transferred to the Administrator the function of marine mammals management authorized by the Marine Mammal Protection Act of 1972 and under the jurisdiction of the United States Fish and Wildlife Service immediately before the date of enactment of this Act. 
207.Science Advisory Board 
(a)In generalThere shall be in the Administration a Science Advisory Board, which shall report to the Administrator. 
(b)PurposeThe purpose of the Science Advisory Board is to advise the Administrator on long-range and short-range strategies for research, education, and application of science to ocean resource management and environmental assessment and prediction. 
(c)Members 
(1)In generalThe Science Advisory Board shall consist of not less than 11 members, and not more than 15 members, appointed by the Administrator to assure a balanced representation among scientists, engineers, educators, and science policy experts who are preeminent in their field and have demonstrated experience reflecting the full breadth of the Administration’s areas of responsibility. 
(2)TermsMembers of the Science Advisory Board— 
(A)shall be appointed for a 3-year term; 
(B)may be reappointed once; and 
(C)shall serve at the discretion of the Administrator. 
(d)Compensation and expensesA member of the Science Advisory Board shall not receive compensation for service on such board, but upon request by the member may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
(e)Ethical standardsMembers of the Science Advisory Board are subject to the ethical standards applicable to special Government employees. 
(f)ChairThe Chief Scientist is the chair of the Science Advisory Board. 
(g)MeetingsThe Science Advisory Board shall meet at least twice a year, and at other times at the call of the Administrator or the chair of the Board. 
(h)Administrative supportThe Administrator shall provide administrative support to the Science Advisory Board. 
208.Report on recommendations for reorganization of Federal programsThe President, in consultation with the Committee on Ocean Policy, shall submit to the Congress by not later than 2 years after the date of the enactment of this Act recommendations on, and a plan and proposed schedule for— 
(1)the transfer of relevant oceanic or atmospheric programs, functions, services, and associated resources to the National Oceanic and Atmospheric Administration from any other Federal agency; 
(2)consolidation or elimination of oceanic or atmospheric programs, functions, services, or resources within or among Federal agencies, if their consolidation or elimination would not undermine policy goals set forth in this Act; and 
(3)reorganization, including establishment of the Administration as an independent agency, elevation of the Administration to departmental status, or the establishment of a new department that would provide increased national attention and resources to oceanic and atmospheric needs and priorities and promote an integrated ecosystem and watershed-based approach. 
IIIOcean Leadership and Coordination 
ANational Oceans Advisor 
301.Executive Advisor; mission 
(a)Establishment 
(1)In generalThere is established in the Executive Office of the President a National Oceans Advisor, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)CompensationThe Advisor shall be paid at a rate specified by the President not to exceed the rate payable for Level V of the Executive Schedule under section 5136 of title 5, United States Code. 
(b)DutiesThe Advisor shall— 
(1)advise the President on implementation of this Act, activities of the Committee on Ocean Policy, section 311, and other covered actions relating to United States ocean waters and marine ecosystem health; 
(2)serve as the Executive Director of the Committee on Ocean Policy established by section 311; and 
(3)in consultation with the Administrator, coordinate Federal agency covered actions related to United States ocean waters and marine ecosystem health. 
302.Staffing 
(a)In generalThe Advisor, without regard to the civil service laws and regulations governing employment in the competitive service, may employ such officers and employees as may be necessary to carry out the functions of the National Oceans Advisor under this Act. 
(b)Voluntary and uncompensated servicesThe Advisor may accept, employ, and terminate voluntary and uncompensated services in furtherance of the purposes of the Advisor. 
BCommittee on Ocean Policy 
311.Establishment of Committee; mission 
(a)EstablishmentThere is established in the Executive Office of the President a Committee on Ocean Policy (in this subtitle referred to as the Committee), which succeeds the Committee on Ocean Policy established on December 17, 2004, by Executive Order 13366 and shall continue the activities of that committee as it was in existence on the day before the date of enactment of this Act. 
(b)DutiesThe Committee shall— 
(1)facilitate interagency coordination on Federal agency covered actions related to United States ocean waters and marine ecosystem health and the implementation of this Act; 
(2)review and appraise the various programs and activities of the Federal Government for consistency with the policy set forth in section 101 and make recommendations to the President with respect thereto no later than 1 year after the date of enactment of this Act; 
(3)resolve interagency disputes regarding marine ecosystem health and in particular the implementation of this Act; 
(4)coordinate and certify agency ocean budgets regarding their sufficiency to achieve the policy set forth in section 101; 
(5)submit to the President and publish at least once every 2 years a report on the condition of United States ocean waters; and 
(6)obtain and provide information to facilitate and advance ecosystem-based management of Regional Ocean Partnerships in accordance with title IV. 
(c)ResourcesIn carrying out its functions under this Act, the Committee may secure directly from any Federal agency or department any information it considers to be necessary to carry out its functions under this Act. Each such agency or department may cooperate with the Committee and, to the extent permitted by law, shall furnish such information (other than information described in section 552(b)(1)(A) of title 5, United States Code) to the Committee, upon request of the Committee. 
312.Chair; membership; functions 
(a)ChairThe Secretary of Commerce shall be the Chair of the Committee. 
(b)Membership 
(1)In generalThe Committee shall have 20 voting members, as follows: 
(A)The Secretary of Commerce. 
(B)The Secretary of State. 
(C)The Secretary of the Interior. 
(D)The Secretary of Defense. 
(E)The Secretary of Agriculture. 
(F)The Secretary of Transportation. 
(G)The Secretary of Homeland Security. 
(H)The Secretary of Education. 
(I)The Secretary of Energy. 
(J)The Secretary of Health and Human Services. 
(K)The Administrator of the Environmental Protection Agency. 
(L)The Director of the Office of Management and Budget. 
(M)The Director of the National Science Foundation. 
(N)Four State Governors appointed by the National Governors Association, who shall represent State and local interests. 
(O)The Administrator of the National Aeronautics and Space Administration. 
(P)The Chair of the National Research Council Governing Board. 
(Q)The Chair of the Council on Environmental Quality. 
(2)State governor members 
(A)TermsOf the members appointed under paragraph (1)(N)— 
(i)except as provided in clause (iii), their term as a member shall be 3 years; 
(ii)one member shall be appointed to an initial 3-year term that begins in a Federal election year in which there occurs an election of the President; 
(iii)one member shall be appointed to an initial 3-year term that begins in a Federal election year in which there does not occur an election of the President; and 
(iv)at least 2 shall be Governors of coastal States. 
(B)Limitation on appointmentA Governor of a State may not be appointed under paragraph (1)(N) to a term on the Committee that begins before the end of the 3-year period that begins upon the expiration of a prior term on the Committee served by a Governor of the State. 
(c)Staff 
(1)In generalThe Chair, without regard to the civil service laws and regulations, may employ and terminate such employees as may be necessary to carry out its function under this Act. 
(2)Voluntary and uncompensated servicesThe Chair may accept, employ, and terminate voluntary and uncompensated services in furtherance of the purposes of the Committee. 
313.Establishing a coordinated management regime for activities in federal watersThe Committee shall submit to the Congress by not later than 2 years after the date of the enactment of this Act recommendations on, and a plan and proposed schedule for creating, a balanced, ecosystem-based management regime for activities in Federal waters that— 
(1)considers the use of ocean zoning and cumulative impacts of multiple uses; 
(2)designates a lead Federal agency for each existing activity and new activity in Federal waters; 
(3)ensures that each such lead Federal agency coordinates with other applicable authorities, including States and Regional Ocean Partnerships established under title IV of this Act;  
(4)fully considers the public interest; and  
(5)establishes a set of guiding principles for new activities in Federal waters that ensures the health of marine ecosystems. 
CCouncil of Advisors on Oceans Policy 
321.Establishment of CouncilThere is established the Council of Advisors on Oceans Policy (in this subtitle referred to as the Council). 
322.DutiesThe Council shall advise the President, the National Oceans Advisor, and the Committee on Ocean Policy on policies to protect, maintain, and restore the health of marine ecosystems on a regional and national basis. 
323.Membership 
(a)In generalThe Council shall have not less than 13 members and not more than 17 members (as determined by the President) appointed by the President. 
(b)Included membersThe members of the Council shall include at least 1 representative of each of the following: 
(1)State, tribal, and local governments. 
(2)The marine science research community. 
(3)The marine science education community. 
(4)Fisheries. 
(5)Nonfishing marine activities. 
(6)Agriculture, which may include timber. 
(7)Watershed organizations (other than organizations represented under paragraph (8)), which may include resource conservation districts. 
(8)Nongovernmental organizations (other than organizations represented under paragraph (7)), including groups interested in marine conservation. 
(c)Terms 
(1)In generalExcept as provided in paragraph (2), the term of a member of the Council shall be 3 years. 
(2)Initial AppointeesOf the members initially appointed to the Council— 
(A)one-half shall be appointed to a 3-year term that ends in a Federal election year in which there occurs an election of the President; and 
(B)one-half shall be appointed to a 3-year term that ends in a Federal election year in which there does not occur an election of the President. 
(d)QualificationMembers of the Council shall be appointed based on their knowledge and experience in coastal, ocean, and atmospheric science, policy, and other related areas. 
(e)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. 
(f)LimitationAn individual may not serve more than 2 terms as a member of the Council. 
(g)Compensation and expensesA member of the Council shall not receive compensation for service on the Council, but upon request by the member may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
324.MeetingsThe Council shall meet at least 2 times each year and more often at the President’s discretion. 
IVRegional coordination and planning 
401.Findings The Congress finds the following: 
(1)Recent reports by the Commission on Ocean Policy and the Pew Oceans Commission call for a more comprehensive and integrated ecosystem-based management approach to address current and future ocean and coastal challenges. 
(2)Establishing a national network of governance planning bodies at the regional level is essential for solving many pressing United States ocean and coastal issues. 
(3)Several States and regions have developed ocean management strategies that can be used as templates for coordinating among various government entities. A new national framework is needed to extend, integrate, and support these efforts. 
(4)Large marine ecosystems are biogeographically distinct ecosystem units and provide an appropriate spatial scale for ecosystem-based regional ocean governance. 
(5)Because ecosystems do not align with political jurisdictions, regional ocean governance mechanisms must provide for cooperation and collaboration within and among multiple levels of government, including local, State, tribal, and Federal governments. 
(6)Effective regional ocean governance requires transparency and must include ample opportunities for input and participation by stakeholders and the public. 
(7)Additional funding and other resources are necessary to promote regional coordination and collaboration and to implement regional solutions to current and future ocean and coastal management challenges. 
402.Regional Ocean Partnerships 
(a)In generalWithin one year after the date of the enactment of this Act, the Administrator and appropriate States, in consultation with the Committee on Ocean Policy, shall establish a Regional Ocean Partnership for each of the ocean regions established by this section in order to— 
(1)provide for more systematic communication, collaboration, and integration of Federal and State coastal and ocean environmental and resource management efforts; 
(2)provide for regional ecosystem assessment and information programs to guide management decisions; 
(3)create a strategic plan for and implement adaptive, ecosystem-based management of coastal and ocean resources within ocean regions, building on and complementing local, State, and regional efforts; and 
(4)encourage improved citizen and community stewardship of coastal and ocean resources. 
(b)Guiding principlesThe guiding principles for Regional Ocean Partnerships and Regional Ocean Strategic Plans under this title are— 
(1)to protect, maintain, and restore the health of marine ecosystems, and 
(2)to provide for the ecologically sustainable use and management of ocean and coastal resources. 
(c)Membership 
(1)Federal representatives 
(A)In generalWithin 90 days after the date of the enactment of this Act, the Administrator, in consultation with the Committee on Ocean Policy, shall coordinate representatives of the Federal Government to form each Regional Ocean Partnership. Such representatives shall be officers or employees of Federal agencies and departments that have expertise in and oversee ocean and coastal policy or resource management. Each Federal agency or department shall select and appoint their representatives to each Regional Ocean Partnership. The Administrator, or his or her designated representative, shall serve as the chairperson of each Regional Ocean Partnership. 
(B)Included entitiesThe representatives appointed to each Regional Ocean Partnership under this paragraph shall include one or more officers or employees of the Administration, the Department of the Interior, the Environmental Protection Agency, the Department of Agriculture, the Army Corps of Engineers, the Department of Defense, the Department of Homeland Security, the Department of Commerce, and other Federal agencies and departments as necessary. 
(2)State and tribal representatives 
(A)Coastal State AppointmentsThe Governor of each Coastal State within the ocean region of a Regional Ocean Partnership shall appoint an officer or employee of the State agency with primary responsibility for overseeing ocean and coastal policy or resource management to that Regional Ocean Partnership. 
(B)Inland State appointmentWhere appropriate, the Administrator shall receive nominations and select one representative from one of the inland States that, according to maps and data of the United States Geological Survey, have jurisdiction over waters that feed into the ocean region for which a Regional Ocean partnership must prepare an ecosystem plan. 
(C)Western Pacific and Caribbean Regional Ocean PartnershipsThe Governors of American Samoa, Guam, and the Northern Mariana Islands shall each appoint an officer or employee of the agency with primary responsibility for overseeing ocean and coastal policy or resource management to the Western Pacific Regional Ocean Partnership. The Governors of the Virgin Islands and the Commonwealth of Puerto Rico shall each appoint an officer or employee of the agency with primary responsibility for overseeing ocean and coastal policy or resource management to the Caribbean Regional Ocean Partnership. 
(D)North Pacific Regional Ocean PartnershipThe Governor of the State of Washington shall appoint an officer or employee of the Washington State agency with primary responsibility for overseeing ocean and coastal policy or resource management to the North Pacific Regional Ocean Partnership. 
(3)International representativesWhere appropriate, each Regional Ocean Partnership shall foster nonbinding relationships with foreign governments, agencies, States, provinces, and other entities as appropriate, at scales appropriate to the region under the authority of a Regional Ocean Partnership, including by providing opportunities for nonvoting participation by foreign representatives at meetings of the Regional Ocean Partnership, its advisory committees, and other working groups. 
(4)Regional fisheries management council representativeThe executive director of each Regional Fishery Management Council having jurisdiction over the ocean region of a Regional Ocean Partnership shall serve as a voting member of the Partnership, and shall be considered a Federal representative for the purposes of section 402(c)(6)(A). 
(5)Local government representativeWhere appropriate, the Administrator will receive nominations and select one representative from a coastal political subdivision to represent the interests of local and county governments on the Regional Ocean Partnership. 
(6)Additional Appointments 
(A)TotalsThe Administrator shall determine the total number of additional representatives of Indian tribes, Coastal Stateswithin an ocean region of a Regional Ocean Partnership as is necessary to ensure that the combined number of mon-Federal voting representatives equals the number of Federal voting representatives on each Regional Ocean Partnership. 
(B)Soliciting nominationsThe Administrator shall solicit nominations for qualified governmental officers or employees from Indian tribes, States, Commonwealths, territories, and possessions of the United States within an ocean region of a Regional Ocean Partnership and select nominees to fill any vacant seats on that Regional Ocean Partnership. 
(C)Selecting nomineesIn selecting among nominees to serve on each Regional Ocean Partnership, the Administrator shall strive to ensure a balanced representation among these governmental entities. 
(d)Advisory committees 
(1)AuthorityEach Regional Ocean Partnership may establish and appoint members of advisory committees and working groups as necessary for preparation of a Regional Ocean Strategic Plan under this title. 
(2)Citizens Advisory CommitteeEach Regional Ocean Partnership shall establish and appoint members of a Citizens Advisory Committee comprised of nongovernmental members of the public, including a wide range of citizens interested in multiple uses of United States ocean waters and ocean resources.  
(3)Advice and InputEach Regional Ocean Partnership shall take the advice and input of any Advisory Committee into consideration in the development of a Regional Ocean Strategic Plan. 
(e)Coordination 
(1)In generalImmediately following the appointment of representatives to each Regional Ocean Partnership, the representatives shall take steps to identify opportunities and better coordinate and integrate existing programs or activities with the other governmental entities in the ocean region of the Regional Ocean Partnership. 
(2)Existing programsEach Regional Ocean Partnership shall not supplant the functions or authorities of existing regional entities and shall, to the maximum extent possible, build upon current State, multistate, and regional capacity and governance and institutional mechanisms to manage ocean and coastal resources. This shall include mechanisms to— 
(A)conduct coastal and ocean monitoring, mapping, assessment, and observations; 
(B)provide for ecologically sustainable growth; 
(C)restore and conserve habitat; 
(D)manage State and Federal fisheries; 
(E)maintain and improve the quality of coastal and ocean waters; and 
(F)protect and restore the resources of the Nation’s coastal zone. 
(3)Inland regionsEach Regional Ocean Partnership shall collaborate and coordinate as necessary and appropriate with inland States that may significantly impact the health of marine ecosystems in the ocean region. 
(f)Regions 
(1)In generalThere are hereby designated the following ocean regions: 
(A)North pacific ocean regionThe North Pacific Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the State of Alaska that have a significant impact on coastal waters of the State of Alaska seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(B)Pacific ocean regionThe Pacific Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Washington, Oregon, and California seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(C)Western pacific ocean regionThe Western Pacific Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Hawaii, Guam, American Samoa, and the Northern Mariana Islands seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983, including the territorial waters of the Commonwealths, territories, and possessions of the United States in the Pacific Ocean. 
(D)Gulf of Mexico Ocean RegionThe Gulf of Mexico Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Texas, Louisiana, Mississippi, Alabama, and Florida seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(E)Caribbean ocean regionThe Caribbean Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the Virgin Islands and the Commonwealth of Puerto Rico seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983, including the territorial waters of the Caribbean Sea and Atlantic Ocean. 
(F)Southeast Atlantic Ocean RegionThe Southeast Atlantic Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Florida, Georgia, South Carolina, and North Carolina seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(G)Northeast Atlantic Ocean RegionThe Northeast Atlantic Ocean Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Pennsylvania, and Virginia seaward to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983. 
(H)Great lakes regionThe Great Lakes Region, which shall consist of the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a significant impact on coastal waters of the States of Wisconsin, Minnesota, Michigan, Illinois, Indiana, Ohio, New York, and Pennsylvania to the extent of the territorial waters of the United States in the Great Lakes. 
(2)SubregionsEach Regional Ocean Partnership may establish such subregions, or geographically specified management areas, as necessary for efficient and effective management of ecosystem problems. 
(g)Procedures 
(1)In generalExcept as provided in paragraph (2), each Regional Ocean Partnership shall operate in accordance with procedures established by the Regional Ocean Partnership and approved by the Administrator. 
(2)Interim proceduresEach Regional Ocean Partnership shall operate in accordance with interim procedures prescribed by the Administrator until such time as the Administrator approves procedures established by the Partnership under paragraph (1). 
(3)Required proceduresThe Administrator shall prescribe requirements for approval of procedures under paragraph (1), and interim procedures for purposes of paragraph (2), including such requirements and interim procedures that provide for— 
(A)transparency in decisionmaking; 
(B)opportunities for public input and participation; and 
(C)the use of science, local government, and citizen advisory committees. 
(h)Staff 
(1)Hiring authorityEach Regional Ocean Partnership may hire such staff as is necessary to perform the functions of the Partnership. 
(2)TreatmentStaff hired by a Regional Ocean Partnership shall be treated as employees of the Administration. 
(i)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Regional Ocean Partnerships or to any advisory committees established under this title. 
403.Regional Ocean Strategic Plans 
(a)RequirementEach Regional Ocean Partnership shall, within 3 years after establishment of the Partnership, prepare and submit to the Administrator and the Committee on Ocean Policy for review and consultation and approval by the Administration pursuant to this section a Regional Ocean Strategic Plan for the ocean region of the Partnership. 
(b)ContentsEach Regional Ocean Strategic Plan prepared by a Regional Ocean Partnership shall, at a minimum, include the following: 
(1)An assessment of the ocean region in order to guide management decisions, including consideration of ecological, economic, educational, social, cultural nutritional, and recreational factors. 
(2)Identification of multiple indicators that measure ecosystem health and the effectiveness of current management efforts, and an analysis of their current status. 
(3)Determination of priority issues within the region and adjoining inland regions and an assessment of the capacity of existing governance mechanisms to address those problems. 
(4)Determination of solutions and specific policies to address the priority problems that take an adaptive, ecosystem-based approach. 
(5)Identification of short and long-term ecosystem goals, responsibilities for taking actions to implement solutions to priority problems and to achieve those ecosystem goals, and the necessary resources. 
(6)An analysis of the gaps in authority, coordination, and resources, including funding, that must be filled in order to fully achieve the plan’s goals. 
(7)Identification of model programs whose existing infrastructure aid in implementation of the plan. 
(c)MeetingsEach Regional Ocean Partnership shall meet— 
(1)at least twice each year— 
(A)during the development of the Regional Ocean Strategic Plan; and 
(B)after completion of such plan to monitor the implementation of the plan’s goals and objectives and develop strategies for adaptive management; and 
(2)at other times at the call of the Administrator. 
(d)Amending plansEach approved Regional Ocean Strategic Plan shall be reviewed and revised by the relevant Regional Ocean Partnership at least once every five years. Any proposed amendments to the plan shall be transmitted to the Administrator for review pursuant to this section. 
(e)Action by Administrator 
(1)Review of plans 
(A)Commencement of reviewWithin 10 days after transmittal of a Regional Ocean Strategic Plan by a Regional Ocean Partnership to the Administrator and the Committee on Ocean Policy, or any amendment to such a plan, the Administrator in consultation with the Committee on Ocean Policy shall commence a review of the plan or amendment. 
(B)Public notice and commentImmediately after receipt of such a plan, the Administrator shall publish in the Federal Register a notice stating that the plan or amendment is available and that public comments may be submitted to the Administrator within 60 days after the date the notice is published. 
(C)Requirements for ApprovalBefore approving a Regional Ocean Strategic Plan, or any amendments to such a plan, submitted by a Regional Ocean Partnership, the Administrator, in consultation with the Committee on Ocean Policy, must find that the plan— 
(i)is consistent with the guiding principles under section 402(b), and 
(ii)adequately addresses the required elements under subsection (b) of this section. 
(D)Deadline for reviewWithin 120 days after transmittal by the Regional Ocean Partnership to the Administrator of a Regional Ocean Strategic Plan, or an amendment to such a plan, the Administrator in consultation with the Committee on Ocean Policy shall approve or disapprove the plan by written notice. If the Administrator disapproves a Regional Ocean Strategic Plan or amendment, the Administrator in consultation with the Committee on Ocean Policy shall make conforming recommendations to the Regional Ocean Partnership. The Regional Ocean Partnership may submit a revised plan or amendment to the Administrator and the Committee on Ocean Policy for review under this title. 
(2)GrantsThe Administrator, subject to the availability of funds in the Ocean and Great Lakes Conservation Trust Fund established in section 801, may award grants to members of a Regional Ocean Partnership, other than representatives of the Federal Government, to cover expenses incurred in developing a draft Ocean and Coastal Strategic Plan or to implement an approved plan. 
(f)Implementation 
(1)In generalIndian tribes, States, Commonwealths, territories and possessions of the United States with a representative on a Regional Ocean Partnership, and the Federal Government shall, to the maximum extent practicable, implement an approved Regional Ocean Strategic Plan consistent with existing legal authorities. 
(2)Recommendations for more resourcesIf existing legal authority is inadequate or other resources are needed to successfully implement an approved Regional Ocean Strategic Plan in consultation with the Committee on Ocean Policy, the representatives of Indian tribes, States, Commonwealths, territories and possessions of the United States, and of the Federal Government serving on a Regional Ocean Partnership shall make recommendations to the Congress and States regarding necessary changes. 
404.National Academy of Sciences study of regional oceans governance 
(a)Study requiredThe Administrator and the Committee on Ocean Policy shall, as soon as practicable, enter into an arrangement with the National Research Council of the National Academy of Sciences to carry out a study of existing regional and ecosystem-based approaches to coastal and ocean governance. 
(b)Matters includedThe study required by subsection (a) shall evaluate— 
(1)current coastal and oceans approaches to ecosystem-based management and their effectiveness at maintaining healthy marine ecosystems; 
(2)approaches to regional governance currently in use in the United States; and 
(3)mechanisms for engaging Federal, State, and local governments, special interest groups, and the general public in the management process. 
(c)RecommendationsIn carrying out the study required by subsection (a), the National Research Council may develop recommendations it considers appropriate and directly related to the subject matter of the study. It is the sense of the Congress that the National Research Council should develop recommendations on the best methods of creating governance structures, specific to each of the Regional Ocean Partnerships created in section 402, that include ecosystem-based management strategies and broad participation. 
(d)ReportsThe National Research Council shall submit to the Administrator, the Committee on Ocean Policy, and each of the Regional Ocean Partnerships created in section 402 by not later than one year after entering into the arrangement required by subsection (a), a final report on the study that includes all findings, conclusions, and recommendations. Upon receipt of the final report, each of the Regional Ocean Partnerships shall consider and integrate recommendations of the National Research Council to improve regional governance structures. 
(e)Provision of informationThe Administrator and the Regional Ocean Partnerships shall, in a timely manner, make available to the National Research Council all information that the National Research Council considers necessary to carry out its responsibilities under this section. 
(f)Rule of constructionThis section shall not be construed to affect section 402. 
(g)FundingOf the amounts made available to the National Oceanic and Atmospheric Administration pursuant to the authorization of appropriations, an appropriate amount shall be available only for carrying out the study required by this section. 
405.RegulationsThe Administrator shall issue such regulations as the Administrator considers necessary to ensure proper administration of this title. 
406.Other authorityThis title shall not be construed as superseding or diminishing the authorities and responsibilities, under any other provision of law, of the Administrator or any other Federal, State, or tribal officer, employee, department, or agency. 
407.Ocean ecosystem resource information systems 
(a)FindingsThe Congress finds the following: 
(1)Ecosystem-based management will require development of an ocean information systems comprised of a set of information management tools and products capable of integrating and disseminating information essential for informed decision-making. 
(2)Information generated by ocean monitoring systems, including the National Environmental Observatory Network, will be more useful if fully integrated into resource information systems developed for ecosystem-based management applications. Data from these offshore monitoring programs, coupled with other information on ocean and aquatic ecosystems, will provide a basis for understanding natural and anthropogenic environmental variability, including climate change and the resulting impacts on living marine resources. 
(3)Natural resource information systems have been developed and are presently a successful management tool for onshore uses, including some Pacific Coast watersheds, and they should now be applied to the ocean environment to facilitate ecosystem-based management of the United States oceans waters. 
(b)Establishment 
(1)RequirementThe Administrator shall, within 90 days after the date of the enactment of this Act, establish a network of regional ocean ecosystem resource information systems to act as an organized repository of geophysical, atmospheric, oceanographic, and marine biological data, including genetic research, studies, data, maps, and analyses necessary to the understanding of the ocean ecosystem, and from which to draw information for the establishment of national policies and priorities related to the conservation, use, and management of United States ocean waters and the marine resources therein.  
(2)Included informationInformation maintained in each regional ocean ecosystem resource information system may include— 
(A)relevant historic or social science information that may aid in the understanding of ocean ecosystems or their management; and 
(B)published and unpublished research, data, and scientifically peer-reviewed analysis, developed by State agencies, academic or scientific institutions, fishermen’s collaborative research programs, and other reliable and relevant information sources. 
(3)Review of included analyses and interpretationsEach draft analysis and interpretation of data to explain ecosystem relationships that is included in a regional ocean ecosystem resource information system shall be reviewed by qualified experts before being broadly disseminated through the system to the public. 
(4)Contracts and other agreements 
(A)AuthorityThe Administrator, subject to the availability of appropriations, may enter into contracts and other agreements with other Federal agencies, State agencies, non-governmental organizations, universities, and private academic institutions for development of portions of each regional ocean ecosystem resource information system. 
(B)Open-source software and the end-product licensesThe Administrator shall include in such agreements appropriate provisions requiring use of general public license open-source software and licensing of end-products to the Administration or to any joint authority considered appropriate by the Administrator for efficient regional operations. 
(5)Access to informationThe Administrator shall ensure that information in each regional ocean ecosystem resource information system established under this section shall be readily accessible at no cost, or at nominal cost, to the Congress, all Federal agencies, States, academic and scientific institutions, and the public through the Internet, libraries, and such other mediums as may be appropriate and practical. 
(c)Included regions and waters; schedule 
(1)Ocean regionsThe Administrator shall establish by not later than January 1, 2010, a regional ocean ecosystem resource information system for each ocean region. 
(2)Other watersThe Administrator, in cooperation with the affected States, shall establish by not later than January 1, 2015, a regional ocean ecosystem resource information system for each of the following bodies of water: 
(A)The United States territorial waters of each of the Great Lakes. 
(B)Long Island Sound. 
(C)The Gulf of Maine. 
(D)Chesapeake Bay. 
(E)The Mississippi River Delta. 
(F)San Francisco Bay and Delta. 
(G)The United States territorial waters of Puget Sound. 
(3)Modification of regions and watersThe Administrator, with respect to the establishment of regional ocean ecosystem resource information systems, and for purposes of administrative convenience and to ensure the timely completion of such systems, may divide the regions and waters referred to in paragraphs (1) and (2) or include other waters not listed in those paragraphs. 
(d)Coordination  
(1)Obtaining informationIn establishing regional ocean ecosystem resource information systems, the Administrator— 
(A)shall cooperate and coordinate with the United States Geological Survey, the United States Fish and Wildlife Service, the Minerals Management Service, the Environmental Protection Agency, the Coast Guard, and the Navy, and all Administration offices, including the National Marine Sanctuaries program and Regional Fishery Management Councils, in order to obtain from such agencies and offices and use all unclassified information necessary for the development and operation of the systems; and 
(B)may seek to enter into cooperative agreements with States, local governments, universities, or private academic institutions in order to obtain access to information necessary or useful for the development and operation of the systems. 
(2)Avoidance of duplicationTo avoid duplication, in establishing regional ocean ecosystem resource information systems the Administrator shall coordinate with other ocean data acquisition and distribution systems, including the National Geospatial Data Clearinghouse and the Sanctuary Integrated Monitoring Network program of the Administration. 
(3)Integration of watershed, bay, and estuarine information systemsThe Administrator, in recognition of the effects of land-based and watershed uses on ocean ecosystems, shall facilitate to the extent practical the integration of watershed, bay, and estuarine information systems with the appropriate regional ocean ecosystem resource information system. 
(4)International agreementsThe Administrator may, in consultation with the Secretary of State, enter into agreements with the Governments of Canada, Mexico, and the Russian Federation with respect to establishment of regional a ocean ecosystem resource information system for United States coastal waters that abut the territorial waters of any or those countries, for purposes of inclusion in such a system of any information or data that may be necessary or useful in the development and operation of such system. 
(e)Authorization of AppropriationsFor development and implementation of the ocean ecosystem resource information systems under this section, there is authorized to be appropriated to the Administrator $12,000,000 for each of the fiscal years 2007 through 2011. 
408.Authorization of appropriationsThere is authorized to be appropriated to the Administrator for carrying out this title, including development, implementation, and monitoring of approved Regional Ocean Strategic Plans, $25,000,000 for each of fiscal years 2007 through 2011. 
VOcean science, exploration, and research coordination 
501.Committee on Ocean Science, Education, and Operations 
(a)CommitteeThe Chair of the Committee on Ocean Policy created under subtitle B of title III shall establish a Committee on Ocean Science, Education, and Operations. 
(b)MembershipThe Committee on Ocean Science, Education, and Operations shall be composed of the following members: 
(1)The Administrator. 
(2)The Secretary of the Navy. 
(3)The Director of the United States Fish and Wildlife Service. 
(4)The Director of the National Science Foundation. 
(5)The Administrator of the National Aeronautics and Space Administration. 
(6)The Under Secretary of Energy for Energy, Science, and Environment. 
(7)The Administrator of the Environmental Protection Agency. 
(8)The Executive Director of the Marine Mammal Commission. 
(9)The Under Secretary of Homeland Security for Science and Technology. 
(10)The Commandant of the Coast Guard. 
(11)The Director of the United States Geological Survey. 
(12)The Director of the Minerals Management Service. 
(13)The Under Secretary of Agriculture for Research, Education, and Economics. 
(14)The Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs. 
(15)The Director of the Defense Advanced Research Projects Agency. 
(16)The Director of the Office of Science and Technology Policy. 
(17)The Director of the Office of Management and Budget. 
(18)The Under Secretary of Education. 
(19)The leadership of such other Federal agencies and departments as the chair and vice chairs of the Committee consider appropriate. 
(c)Chair and vice chairsThe chair and vice chairs of the Committee shall be appointed every two years by a selection subcommittee of the Committee composed of, at a minimum, the Administrator, the Secretary of the Navy, the Director of the United States Fish and Wildlife Service, and the Director of the National Science Foundation. The term of office of the chair and vice chairs shall be two years. A person who has previously served as chair or vice chair may be reappointed. 
(d)ResponsibilitiesThe Committee on Ocean Science, Education, and Operations shall— 
(1)serve as the primary source of advice and support on scientific research, technology, education, and operational matters for the Committee on Ocean Policy and assist in carrying out the functions of the Committee on Ocean Policy as they relate to such matters, including budgetary analyses; 
(2)improve cooperation among Federal departments and agencies with respect to ocean and coastal science budgets; 
(3)develop and recommend to the Committee on Ocean Policy the National Strategy for Ocean and Coastal Science under section 502, and oversee its implementation; 
(4)prescribe policies and procedures and provide support for the National Ocean Partnership Program under section 503; 
(5)establish interagency subcommittees and working groups as appropriate to develop comprehensive and balanced Federal programs and approaches to ocean and coastal science issues and needs; 
(6)consult with Regional Ocean Partnerships and academic, State, industry, foundation, and other partners in the conduct of coastal and marine operations, research, and education and with actual and potential users of ocean science information in establishing priorities and developing plans for research and technology and education; 
(7)cooperate with the Secretary of State in— 
(A)coordinating United States Government activities with those of other nations and with international research and technology and education relating to or affecting issues addressed by the Committee on Ocean Policy; and 
(B)providing, as appropriate, support for and representation on United States delegations to relevant international meetings; and 
(8)carry out such other activities as the Committee on Ocean Policy may require. 
502.National Strategy for Ocean and Coastal Science 
(a)Goals and prioritiesThe Chair of the Committee on Ocean Policy, after consultation with Regional Ocean Partnerships established under title IV and through the Committee on Ocean Science, Education, and Operations, shall develop a National Strategy for Ocean and Coastal Science. The Chair shall submit the strategy to the Congress within two years after the date of enactment of this Act, and a revised strategy shall be submitted at least once every five years thereafter. The strategy shall establish, for the 10-year period beginning in the year the strategy is submitted, the scientific goals and priorities for ocean and coastal research, technology, education, outreach, and operations that most effectively advance knowledge and provide usable information as the basis for policy decisions to— 
(1)understand, assess, and respond to human-induced and natural processes of global climate and environmental change; 
(2)improve public forecasts and warnings and mitigate natural hazards; 
(3)enhance safety and efficiency of marine operations to benefit the public, the economy, and the environment; 
(4)support efforts to protect, maintain, and restore the health of marine ecosystems and to implement ecosystem-based management of United States ocean waters and ocean resources, including how marine ecosystems function on varying spatial and temporal scales and how biological, physical, geological, chemical, and socioeconomic processes interact; 
(5)implement and monitor the effectiveness of ocean and coastal environmental policies; 
(6)contribute to public understanding of coastal and global ocean systems and public awareness of the importance and health of marine ecosystems; 
(7)respond to environmental changes that affect human health; and 
(8)strengthen homeland security and military preparedness. 
(b)StrategyThe strategy shall— 
(1)describe specific activities required to achieve established goals and priorities including research and education programs, observation collection and analysis requirements, technology development, facility and equipment investments, information management, student support and training, data stewardship and access, and participation in international research, education, and other capacity-building efforts; 
(2)identify and address relevant programs and activities of the Federal agencies and departments represented on the Committee on Ocean Science, Education, and Operations that will contribute to scientific goals and priorities and set forth the role of the National Ocean Partnership Program and each Federal agency and department in implementing the strategy; 
(3)consider and use, as appropriate, reports and studies conducted by Federal agencies and departments, Regional Ocean Partnerships, the National Research Council, or other entities; 
(4)make recommendations for the coordination of ocean and coastal science activities of the United States with those of other nations and international organizations, including bilateral and multilateral proposals for cooperation on major projects, for improving worldwide access to scientific data and information, and for encouraging participation in international ocean science research and education programs by developing nations; and 
(5)estimate, to the extent practicable, Federal funding for ocean and coastal science activities to be conducted pursuant to the strategy. 
(c)Strategic elementsThe strategy shall provide for, but not be limited to, the following elements: 
(1)Global measurements on all relevant spatial and time scales, establishing worldwide observations necessary to study and assess coastal and global ocean systems, including health of marine ecosystems, and support information needs for goals and priorities identified in section 502(a). 
(2)National ocean partnerships, building partnerships among Federal agencies, academia, industries, and other members of the ocean and coastal science community in the areas of research, education, data systems, and communication. 
(3)Marine science facility support, ensuring the procurement, maintenance, and operation of the national oceanographic research fleet and related infrastructure to provide for sustained ocean and coastal observations from in situ, remote, aircraft, and vessel platforms. 
(4)Focused research initiatives, using a competitive process to select and fund grants to advance understanding of, the nature of, and interaction among physical, chemical, geological, and biological processes of the oceans, including the effects of human activities on such processes and assessment and development of methods for restoration of these processes, including approaches to reduce the impact of human activities on these processes. 
(5)Technology development, supporting development of new technologies and sensors to achieve strategic and program goals, and development of algorithms, analysis methods, and long-term data records for emerging operational sensors. 
(6)Workforce development, building and maintaining a diverse national ocean science professional workforce through traineeships, scholarships, fellowships, and internships. 
(7)Ocean science education, providing national coordination of formal and informal ocean science education programs at all education levels and establishing mechanisms to improve ocean literacy, contribute to public awareness of the importance of healthy marine ecosystems, and create an oceans stewardship ethic among citizens. 
(8)Information management, establishing and maintaining information systems that promote efficient stewardship, transfer, and use of data, create globally accessible data standards and formats, and allow analysis of data from varied sources to produce information readily usable by policymakers and stakeholders. 
(d)Public participationIn developing the strategy, the Committee on Ocean Science, Education, and Operations shall consult with Regional Ocean Partnerships and academic, State, industry, and environmental groups and representatives. Not later than 90 days before the Chair of the Committee on Ocean Policy submits the strategy, or any revision thereof, to the Congress, a summary of the proposed strategy shall be published in the Federal Register for a public comment period of not less than 60 days. 
503.National Ocean Partnership Program 
(a)PurposesBuilding on the program established under section 7901 of title 10, United States Code, the Committee on Ocean Science, Education, and Operations shall strengthen and maintain the National Ocean Partnership Program for the purposes of— 
(1)coordinating and strengthening ocean and coastal science efforts to promote interagency goals and priorities established in the National Strategy for Ocean and Coastal Science; 
(2)identifying and providing support for partnerships among Federal agencies, academia, industries, and other members of the ocean and coastal science community in the areas of research and technology, education, data systems, observations, and communication; 
(3)monitoring trends in the Federal investment in ocean sciences research and development and in education for marine-oriented professions, focusing in particular on Federal workforce needs; and 
(4)reporting to the Congress on the progress of partnership activities under the program. 
(b)Selection criteriaPartnership projects for implementation under the program shall be reviewed, selected, identified, and allocated funding based on the following criteria: 
(1)The project addresses critical scientific research or education objectives or operational goals which add value through interagency cooperation. 
(2)The project has broad participation within the marine community. 
(3)The partners have a long-term commitment to the objectives of the project. 
(4)Resources supporting the project are shared among the partners. 
(5)The project includes a plan for education and outreach. 
(6)The project has been subjected to peer review. 
(c)Annual reportNot later than March 1 of each year, the Committee on Ocean Science, Education, and Operations shall submit to the Congress a report on the National Ocean Partnership Program. The report shall contain the following: 
(1)A description of activities of the program carried out during the fiscal year before the fiscal year in which the report is prepared, together with a list of the members of the Ocean Research and Education Advisory Panel and any working groups in existence during the fiscal year covered. 
(2)A general outline of the activities planned for the program during the fiscal year in which the report is prepared. 
(3)A summary of projects continued from the fiscal year before the fiscal year in which the report is prepared and projects expected to be started during the fiscal year in which the report is prepared and during the following fiscal year. 
(4)An analysis of trends in ocean-related human resource development, focusing in particular on Federal workforce needs, and in the Federal investment in ocean sciences research and development. 
(5)A description of the involvement of the program with Federal interagency coordinating entities. 
(6)The amounts requested, in the budget submitted to the Congress pursuant to section 1105(a) of title 31, United States Code, for the fiscal year following the fiscal year in which the report is prepared, for the programs, projects, and activities of the program and the estimated expenditures under such programs, projects, and activities during such following fiscal year. 
(d)Partnership program officeThe Committee on Ocean Science, Education, and Operations shall establish a partnership program office for the National Ocean Partnership Program. The Committee on Ocean Science, Education, and Operations shall use competitive procedures in selecting an operator for the partnership program office and supervise performance of duties by such office. Responsibilities of the partnership program office shall include— 
(1)establishment and oversight of working groups to identify potential themes suitable for partnership projects to the Committee on Ocean Science, Education, and Operations and recommendations to the Committee on Ocean Science, Education, and Operations on such projects; 
(2)management of the process for proposing partnership projects to the Committee on Ocean Science, Education, and Operations, including the peer review process for such projects; 
(3)preparation and submission to the Committee on Ocean Science, Education, and Operations of the annual status of all partnership projects and activities of the office; 
(4)development and maintenance of a database on investments by Federal agencies in ocean and coastal research and education and on the status of the national ocean and coastal workforce; and 
(5)any additional duties for the administration of the National Ocean Partnership Program or to support Committee on Ocean Science, Education, and Operations activities that the Committee on Ocean Science, Education, and Operations considers appropriate. 
(e)Contract and grant authorityThe Committee on Ocean Science, Education, and Operations may authorize 1 or more of the departments or agencies represented on the Committee on Ocean Science, Education, and Operations to enter into contracts and make grants, using funds appropriated pursuant to an authorization for the National Ocean Partnership Program, for the purpose of implementing the program and carrying out the responsibilities of the Committee on Ocean Policy. 
(f)Interagency financingThe departments and agencies represented on the Committee on Ocean Science, Education, and Operations are authorized to participate in interagency financing and share, transfer, receive, and spend funds appropriated to any member of the Committee on Ocean Science, Education, and Operations for the purposes of carrying out any administrative or programmatic project or activity under the National Ocean Partnership Program, including support for a common infrastructure and system integration for an ocean observing system. Funds may be transferred among such departments and agencies through an appropriate instrument that specifies the goods, services, or space being acquired from another Committee on Ocean Science, Education, and Operations member and the costs of the same. 
(g)Forms of partnership projects and activities 
(1)A partnership project or activity under the National Ocean Partnership Program may be established by any instrument that the Committee on Ocean Science, Education, and Operations considers appropriate, including grants, memoranda of understanding, cooperative research and development agreements, and similar instruments. 
(2)The Committee on Ocean Science, Education, and Operations shall establish uniform proposal request and application procedures and reporting requirements for use by each department and agency represented on the Committee on Ocean Science, Education, and Operations that are applicable to all projects and activities under the National Ocean Partnership Program. 
(3)Projects under the program may include demonstration projects. 
504.Ocean Research and Education Advisory Panel 
(a)MembershipThe Committee on Ocean Science, Education, and Operations shall maintain an Ocean Research and Education Advisory Panel consisting of not less than 10 and not more than 18 members appointed by the chair, including the following: 
(1)One member representing the National Academy of Sciences. 
(2)One member representing the National Academy of Engineering. 
(3)One member representing the Institute of Medicine. 
(4)One director of a State Sea Grant program. 
(5)Members selected from among individuals representing ocean industries, State governments, academia, nongovernmental organizations, and such other participants in ocean and coastal activities as the chair considers appropriate. 
(6)Members selected from among individuals eminent in the fields of marine science, marine policy, ocean engineering, or related fields. 
(7)Members selected from among individuals eminent in the field of education. 
(b)Term limitsMembers shall be appointed for 3 years. 
(c)ResponsibilitiesThe Advisory Panel shall advise the Committee on the following: 
(1)Development and implementation of the National Strategy for Ocean and Coastal Science. 
(2)Policies and procedures to implement the National Ocean Partnership Program and on selection of partnership projects and allocation of funds to implement partnership projects under the program. 
(3)Matters relating to national oceanographic data requirements, ocean and coastal observing systems, ocean science education and training, and oceanographic facilities including renewal of the national academic research fleet. 
(4)Any additional matters that the Committee on Ocean Science, Education, and Operations considers appropriate. 
(d)Procedural matters 
(1)All meetings of the Advisory Panel shall be open to the public, except that a meeting or any portion of it may be closed to the public if it concerns matters or information that pertains to national security, employment matters, litigation, or other reasons provided under section 552b of title 5, United States Code. Interested persons shall be permitted to appear at open meetings and present oral or written statements on the subject matter of the meeting. The Advisory Panel may administer oaths or affirmations to any person appearing before it. 
(2)All open meetings of the Advisory Panel shall be preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting. 
(3)Minutes of each meeting shall be kept and shall include a record of the people present, a description of the discussion that occurred, and copies of all statements filed. Subject to section 552 of title 5, United States Code, the minutes and records of all meetings and other documents that were made available to or prepared for the Advisory Panel shall be available for public inspection and copying at a single location in the partnership program office. 
(4)The Federal Advisory Committee Act (5 U.S.C. App.) does not apply to the Advisory Panel. 
(e)FundingThe chair and vice chairs of the Committee on Ocean Science, Education, and Operations annually shall make funds available to support the activities of the Advisory Panel. 
505.Marine ecosystems research 
(a)Ecosystem-based ApproachesThe Administrator shall work with the Committee on Ocean Science, Education, and Operations to identify research efforts for improving ecosystem-based management efforts to protect, maintain, and restore marine ecosystem health while accommodating human use and occupancy. 
(b)Marine biodiversity research programAs part of this effort, the Administrator, in cooperation with the Office of Naval Research, the National Science Foundation, United States Fish and Wildlife Service, the Environmental Protection Agency, and other Federal agencies represented on the Committee on Ocean Science, Education, and Operations, shall establish and maintain a ten-year interagency research program to assess and explain the diversity, conservation, distribution, functions, and abundance of marine organisms in the world’s oceans for the purposes of— 
(1)understanding the patterns, causes, processes, and consequences of changing marine biological diversity; 
(2)improving the linkages between marine ecological and oceanographic sciences and guiding ecosystem-based management efforts, so as to protect, maintain, and restore marine ecosystem health; 
(3)strengthening and expanding the field of marine taxonomy, including use of genomics and proteomics; 
(4)facilitating and encouraging the use of new technological advances, predictive models, and historical perspectives to investigate marine biodiversity; 
(5)using new understanding gained through the program to improve predictions of the impacts of human activities on the health of the marine environment, and of the impacts of changes in the health of the marine environment on human well-being; and 
(6)enhancing formal and informal outreach and education efforts through research-generated knowledge, information, and tools. 
(c)Program elementsThe research program established under this section shall provide for, but not be limited to, the following: 
(1)Dynamic access to biological data through an ocean biogeographic information system that links marine databases, manages data generated by the program, and supports analysis of biodiversity and related physical and ecological parameters. 
(2)Integrated regional studies of marine ecosystems that focus on appropriate scales to support ecosystem-based management. 
(3)Improved biological sensors for ocean observing systems. 
(4)Investment in exploration and taxonomy to study little known areas and describe new species. 
(5)Studies of earlier changes in marine populations to trace information on biological abundance, distribution, function, and diversity to the earliest historical periods of minimum human impact. 
(6)Improved predictive capability to enhance the effectiveness of ecosystem-based management and minimize adverse impacts of human activities on United States ocean waters and ocean resources. 
(d)Scientific assessmentThe Administrator, through the Committee on Ocean Science, Education, and Operations, shall prepare and submit to the President and the Congress a biennial assessment that— 
(1)integrates, evaluates, and interprets the findings of the program and discusses the scientific uncertainties associated with such findings; and 
(2)analyzes current trends in marine and coastal ecosystems, both human-induced and natural, including marine ecosystem health, and projects major trends for the subsequent decade. 
506.Authorization of appropriations 
(a)Partnership projects and administrationThere are authorized to be appropriated annually to the Department of the Navy, the National Science Foundation, the National Oceanic and Atmospheric Administration, and the National Aeronautics and Space Administration for fiscal year 2005 through fiscal year 2010— 
(1)$25,000,000 for each agency for the National Ocean Partnership Program projects under section 503; and 
(2)at least $600,000, or 3 percent of the amount appropriated for the National Oceanographic Partnership Program, whichever is greater, for operations of the partnership program office established under section 503. 
(b)Marine ecosystems researchFor development and implementation of the research program under section 505, there is authorized to be appropriated $50,000,000 for each of fiscal years 2007 through 2012. 
(c)AvailabilitySums appropriated under this section shall remain available until expended. 
VIOcean education 
601.Subcommittee on Ocean Education 
(a)MembershipThe Committee on Ocean Science, Education, and Operations shall establish a Subcommittee on Ocean Education (in this title referred to as the Subcommittee). Each member of the Committee on Ocean Science, Education, and Operations may designate a senior representative with expertise in education to serve on the Subcommittee. The Committee on Ocean Science, Education, and Operations shall select a Chair and 1 or more Vice Chairs for the Subcommittee from the membership of the Subcommittee. 
(b)ResponsibilitiesThe Subcommittee shall— 
(1)support and advise the Committee on Ocean Science, Education, and Operations and the Committee on Ocean Policy on matters related to national-level ocean and coastal education for the purpose of increasing the overall effectiveness and productivity of Federal education and outreach efforts; 
(2)provide recommendations on education goals and priorities for and implementation of the National Strategy for Ocean and Coastal Science developed under section 502 and guidance for educational investments; 
(3)coordinate Federal ocean and coastal education activities for students, including funding for educational opportunities at the undergraduate, graduate, and postdoctoral levels; 
(4)identify and work to establish linkages among Federal programs and those of States, academic institutions, State Sea Grant programs, museums and aquaria, industry, foundations, and other nongovernmental organizations; 
(5)facilitate Federal agency efforts to work with minority-serving institutions and historically Black colleges and universities, and also with traditionally majority-serving institutions, to ensure that students of underrepresented groups have access to and support for pursuing ocean-related careers; 
(6)lead development of effective strategies with common perspectives and messages for national-level formal and informal ocean and coastal education efforts; and 
(7)carry out such other activities as the Committee on Ocean, Science, Education, and Operations and the Committee on Ocean Policy request. 
602.Ocean and coastal education program 
(a)EstablishmentConsistent with the National Strategy for Ocean and Coastal Science, the Committee on Ocean Science, Education, and Operations, through the Subcommittee, shall establish an interagency ocean and coastal education program to improve public awareness, understanding, and appreciation of the role of the oceans in meeting our Nation’s economic, social, and environmental needs. 
(b)ScopeThe ocean and coastal education program shall include national-level formal education activities for elementary, secondary, undergraduate, graduate, and postdoctoral students, continuing education activities for adults, and informal education activities for learners of all ages. 
(c)ElementsThe program shall use the National Ocean Partnership Program and other appropriate mechanisms and shall, at a minimum, provide sustained funding for the following: 
(1)A national network of centers for ocean science education excellence to improve the acquisition of knowledge by students at all levels. 
(2)A regional education network, in coordination with the Regional Ocean Partnerships, to support academic competition and experiential learning opportunities for high school students. 
(3)The National Sea Grant College Program’s education and outreach efforts. 
(4)Teacher enrichment programs that provide for participation in research expeditions, voyages of exploration, and the conduct of scientific research. 
(5)Development of model instructional programs for students at all levels. 
(6)Student training and support to provide diverse ocean-related education opportunities at the undergraduate, graduate, and postdoctoral levels. 
(7)Professional training, certification, and continuing education programs for commercial fishermen and other mariners. 
(8)Mentoring programs and partnerships with minority-serving institutions to ensure diversity in the ocean and coastal workforce. 
(9)Dissemination of ocean and coastal information that is relevant for a wider public audience. 
603.National Marine Scholarship Program 
(a)DefinitionsIn this section: 
(1)Institution of higher educationThe term institution of higher education has the meaning that term has under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(2)ProgramThe term Program means the National Marine Scholarship Program established by the Administrator under this section. 
(b)Establishment of program 
(1)RequirementThe Administrator shall establish a National Marine Scholarship Program that is designed to recruit and prepare students for careers in the fields of marine science and such other related fields as the Administrator may designate. Under the program, the Secretary shall award scholarships for those academic programs and fields of study described in the list made available under subsection (d). 
(2)Employment obligationAs a condition of the award of each scholarship under the Program, the Administrator shall require the recipient to enter into a contractual agreement under which the individual is obligated to serve as a full-time employee of the Administration in a position needed by the Administration and for which the individual is qualified, for a period of time to be determined by the Administrator and stated in the contractual agreement. If a full-time equivalent position is not available within the Administration at the time the scholarship recipient is obligated to begin their employment, the scholarship recipient may fulfill such employment obligation in a full-time position in another Federal agency with administrative jurisdiction over programs relating to the marine environment that is approved by the Administrator. 
(c)Eligibility criteriaIn order to be eligible for a scholarship under the Program, an individual must— 
(1)be enrolled or accepted for enrollment as a full-time graduate student at an institution of higher education in an academic program and field of study described in the list made available under subsection (d); 
(2)be a United States citizen or national or a permanent resident of the United States; and 
(3)at the time of the initial scholarship award, not be an employee of the Administration. 
(d)Eligible academic programs and fields of studyThe Administrator shall make publicly available a list of academic programs and fields of study for which scholarships under this section may be used, and shall update the list as necessary. 
(e)Competitive award process 
(1)In generalUnder the Program, the Administrator shall award scholarships to individuals who are selected through a competitive process— 
(A)under which awards are made primarily on the basis of academic merit; 
(B)in which consideration is given to promoting the participation in the Program by individuals referred to in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a, 1885b); and 
(C)in which consideration may be given to financial need. 
(2)ApplicationAn individual seeking a scholarship under this section shall submit an application to the Administrator at such time, in such manner, and containing such information, agreements, or assurances as the Administrator may require. 
(f)Scholarship limits 
(1)Number of academic yearsAn individual may not receive a scholarship under this section for a masters degree program for more than 2 academic years, or for a doctorate program for more than 4 academic years, except as specifically authorized by a waiver issued by the Administrator. 
(2)Dollar amountThe dollar amount of a scholarship under this section shall not exceed the cost of attendance, as such cost is determined in accordance with section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087). 
(3)UseAmounts received as a scholarship under this section may be expended only for tuition, fees, and other expenses authorized by regulations issued by the Administrator. 
(4)Payment of scholarship amountsThe Administrator may enter into a contractual agreement with an institution of higher education with respect to which a scholarship is provided under this section, under which the amounts provided as the scholarship for tuition, fees, and other authorized expenses are paid directly to the institution. 
(g)Period of service under employment obligation 
(1)General requirementExcept as provided in subsection (i)(2), the period of service for which an individual shall be obligated to serve as an employee of the Administration pursuant to this section shall be determined by the Administrator in accordance with subsection (b)(2). 
(2)Beginning of service 
(A)General ruleExcept as provided in subparagraph (B), obligated service under subsection (b)(2) shall begin not later than 60 days after the date on which individual obtains the educational degree for which the scholarship was provided. 
(B)DeferralThe Administrator may defer the beginning of obligated service under subsection (b)(2) if the Administrator determines that such a deferral is appropriate. The Administrator shall by regulation prescribe the terms and conditions under which a service obligation may be deferred under this subparagraph. 
(h)Repayment 
(1)Failure to perform academically 
(A)Breach of obligationA recipient of a scholarship under this section shall be in breach of the recipient’s contractual agreement under this section if the recipient— 
(i)fails to maintain a high level of academic standing, as defined by the Administrator by regulation; 
(ii)is dismissed from the recipient’s educational institution for disciplinary reasons; or 
(iii)voluntarily terminates academic training before graduation from the educational program for which the scholarship was awarded. 
(B)PenaltyA recipient of a scholarship who under subparagraph (A) is in breach of the recipient’s contractual agreement— 
(i)shall be liable to the United States for repayment, within 2 years after the date of the breach, of all amounts paid under the scholarship to the recipient or to an institution of higher education on the recipient’s behalf; and 
(ii)shall not be required to fulfill any employment obligation under such agreement. 
(2)Failure to fulfill employment obligation 
(A)Breach of obligationA recipient of a scholarship under this section shall be in breach of the recipient’s contractual agreement under this section if the recipient— 
(i)fails to begin or complete the recipient’s employment obligation under this section; or 
(ii)fails to comply with the terms and conditions of deferment established by the Administrator pursuant to subsection (g)(2)(B). 
(B)PenaltyA recipient of a scholarship who under subparagraph (A) is in breach of the recipient’s contractual agreement shall be liable for payment to the United States, within 3 years, of an amount equal to— 
(i)the total amount of scholarships received by such individual under this section; plus 
(ii)interest on the total amount of such scholarships at a rate that is equivalent to the rate of interest that would apply under section 427A of the Higher Education Authorization Act of 1965 if the scholarships were loans to cover the cost of education (as that term is used in that section). 
(i)Cancellation or waiver 
(1)In generalAny obligation of an individual incurred under this section for service or payment shall be canceled upon the death of the individual. 
(2)Waiver or suspension of any obligation by AdministratorThe Administrator shall by regulation provide for the partial or total waiver or suspension of any obligation of employment or payment incurred by an individual under this section (including any contractual agreement under this section), if— 
(A)compliance by the individual is impossible or would involve extreme hardship to the individual; or 
(B)enforcement of such obligation with respect to the individual would be contrary to the best interests of the Government. 
(j)Report to CongressNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Administrator shall transmit a report to the Congress that addresses each of the following: 
(1)The effectiveness of the National Marine Scholarship Program established under this section in increasing the number of marine science-related service professionals. 
(2)The effectiveness of such program in preparing scholarship recipients for temporary jobs within the Administration or other marine-related Federal agencies. 
(k)Deadline for regulationsThe Administrator shall issue such regulations as are necessary to carry out this section by not later than 90 days after the date of the enactment of this Act. 
(l)Authorization of AppropriationsOf the amounts authorized for each of fiscal years 2006 through 2011 for programs administered by the National Oceanic and Atmospheric Administration, $5,000,000 shall be available for the National Marine Scholarship Program established under this section. 
604.National Oceanic and Atmospheric Administration Office of Education 
(a)In generalThe Administrator shall conduct, develop, support, promote, and coordinate national-level education activities described in section 602(b) that enhance public awareness and understanding of the science, service, and stewardship missions of the National Oceanic and Atmospheric Administration. In planning activities under this section, the Administrator shall consult with the Subcommittee and build upon the educational programs and activities of the National Sea Grant College Program, the National Marine Sanctuary Program, the National Oceanic and Atmospheric Administration Office of Ocean Exploration, and the National Estuarine Research Reserve System. Authorized activities shall include education of the general public, teachers, students, and ocean and coastal managers, commercial fishermen, mariners, and other stakeholders at the national level. The ocean and coastal education program should consider existing mechanisms for ocean and coastal outreach and education at the national, regional, State, and local levels. In carrying out educational activities, the Administrator may enter into grants, contracts, cooperative agreements, resource sharing agreements, or interagency financing with Federal, State, and regional agencies, Indian tribes, commercial organizations, educational institutions, nonprofit organizations, or other persons. 
(b)EstablishmentAs set forth in title II, the Administrator shall establish an Office of Education to provide interagency and intraagency coordination of the education activities of the National Oceanic and Atmospheric Administration and to ensure full participation in the ocean and coastal education program established under section 602. The Office of Education shall promote and provide oversight of agency education activities as described in section 203 and shall— 
(1)integrate agency science into high-quality educational materials; 
(2)improve access to National Oceanic and Atmospheric Administration educational resources; 
(3)consider existing mechanisms for ocean and coastal outreach and education at the national, regional, State, and local levels; 
(4)support educator professional development programs to improve understanding and use of agency sciences; 
(5)promote participation in agency-related sciences and careers, particularly by members of underrepresented groups; 
(6)leverage partnerships to enhance formal and informal environmental science education; 
(7)build capability within the agency for educational excellence; 
(8)support professional development and a program for certification of individuals engaged in commercial fishing, including safe use of fishing gear, fishery and ocean law, fish identification and behavior, care of fish catch, marine ecology, and safety at sea; 
(9)develop recreational fishing education programs; and 
(10)create and implement effective approaches to disseminate agency products and ocean information to the general public. 
(c)Educational partnership programThe Administrator shall establish an educational partnership with minority-serving institutions to provide support for cooperative science centers, an environmental entrepreneurship program, a graduate sciences program, an undergraduate scholarship program, and other activities as required to meet program objectives. 
605.Amendment to the National Sea Grant College Program ActSection 212(a) of the National Sea Grant College Program Act (33 U.S.C. 1131(a)) is amended by adding at the end the following new paragraph: 
 
(3)Marine and aquatic science educationIn addition to the amounts authorized for each fiscal year under paragraphs (1) and (2), there are authorized to be appropriated for marine and aquatic science education for each of fiscal years 2006 through 2011— 
(A)$6,000,000 in increased funding for the educational activities of sea grant programs; 
(B)$4,000,000 for competitive grants for projects and research that target national and regional marine and aquatic science literacy; 
(C)$4,000,000 for competitive grants to support educational partnerships under the ocean and coastal education program established under section 602 of the Oceans Conservation, Education, and National Strategy for the 21st Century Act or other appropriate mechanism; and 
(D)$11,000,000 for graduate fellowships and competitive distinguished professorships in Marine Studies.. 
606.Authorization of appropriations 
(a)National ocean and coastal education programIn addition to the amounts authorized annually to the Department of the Navy, the National Science Foundation, the National Oceanic and Atmospheric Administration, and the National Aeronautics and Space Administration for fiscal year 2006 through fiscal year 2011, $25,000,000 is authorized to be appropriated for each agency for the ocean and coastal education program under section 602. 
(b)Scholarship programOf the amounts authorized annually to the Department of the Navy, the National Science Foundation, the National Oceanic and Atmospheric Administration, and the National Aeronautics and Space Administration for fiscal year 2006 through fiscal year 2011, $15,000,000 shall be available for National Ocean Science and Technology Scholarships under section 603. 
(c)National oceanic and atmospheric administration 
(1)In addition to the amounts authorized under subsections (a) and (b) and under the National Sea Grant College Program Act, there is authorized to be appropriated to the Administrator $25,000,000 for each of fiscal years 2006 through 2011 for education activities under section 604(b). 
(2)There is authorized to be appropriated to the Administrator $15,000,000 for each of fiscal years 2006 through 2011 for education activities under section 604(c). 
(d)AvailabilitySums appropriated under this section shall remain available until expended. 
VIIOcean exploration 
701.National Oceanic and Atmospheric Administration Office of Ocean Exploration 
(a)In generalThe Administrator shall— 
(1)conduct, develop, support, promote, and coordinate ocean exploration activities under this section; 
(2)support expeditions, exploration projects, and related field campaigns for the purpose of discovery and documentation of ocean voyages; and 
(3)enhance public awareness and understanding of the science and stewardship missions of the National Oceanic and Atmospheric Administration. 
(b)Planning and executionIn planning activities under this title, the Administrator shall consult with the Subcommittee established under section 702. In carrying out exploration activities, the Administrator may enter into grants, contracts, cooperative agreements, resource sharing agreements, or interagency financing with Federal, State, and regional agencies, Indian tribes, commercial organizations, educational institutions, nonprofit organizations, or other persons. 
(c)EstablishmentThe Administrator shall establish an Office of Ocean Exploration within the Ocean and Atmospheric Research and Data Services Office to provide interagency and intraagency coordination of the ocean exploration activities of the National Oceanic and Atmospheric Administration and to ensure full participation in the Subcommittee established under section 702. The Office of Ocean Exploration shall— 
(1)lead and coordinate efforts in ocean discovery; 
(2)explore and inventory the living and nonliving resources of the oceans under jurisdiction of the United States, and throughout the world’s oceans; 
(3)support and promote interdisciplinary approaches to ocean investigations; 
(4)engage in education and outreach to increase public awareness and understanding of the oceans, in coordination with the Office of Education; 
(5)provide new resources and facilities for access by researchers; 
(6)provide a multidisciplinary archive of ocean data to serve as a source of basic data upon which to develop hypotheses for further investigation and to capitalize on the wide array of available data; 
(7)create and implement effective approaches to disseminate agency products and ocean information to the general public; 
(8)identify areas that are infrequently explored; 
(9)develop ocean and coastal mapping strategies that identify priority coastal and ocean mapping needs, and cost-effective strategies to map those priority areas; 
(10)map the physical, biological, chemical, and archaeological aspects of the ocean; 
(11)develop sensors and systems to promote United States leadership in ocean technology; and 
(12)conduct hypothesis-driven science to understand deep ocean ecosystem patterns, processes, and mechanisms. 
702.Subcommittee on Ocean Exploration 
(a)MembershipThe Committee on Ocean Science, Education, and Operations shall establish a Subcommittee on Ocean Exploration. Each member of the Committee on Ocean Science, Education, and Operations may designate a senior representative with expertise in ocean exploration to serve on the Subcommittee. The Committee on Ocean Science, Education, and Operations shall select a Chair and 1 or more Vice Chairs for the Subcommittee from the membership of the Subcommittee. 
(b)ResponsibilitiesThe Subcommittee shall— 
(1)support and advise the Committee on Ocean Science, Education, and Operations, the Committee on Ocean Policy, and the National Oceanic and Atmospheric Administration Office of Ocean Exploration on matters related to ocean exploration for the purpose of increasing the overall effectiveness and productivity of Federal ocean exploration efforts; 
(2)provide recommendations on ocean exploration goals and priorities for and implementation of the National Strategy for Ocean and Coastal Science developed under section 502 and guidance for ocean exploration investments; 
(3)coordinate with the Subcommittee on Ocean Education to provide for ocean exploration funding and educational opportunities for students at all levels including undergraduate, graduate, and postdoctoral levels; 
(4)identify and work to establish linkages among Federal programs and those of States, academic institutions, State Sea Grant programs, museums and aquaria, industry, foundations, and other nongovernmental organizations; 
(5)coordinate with the National Oceanic and Atmospheric Administration Office of Ocean Exploration and other Federal agency efforts to work with minority-serving institutions and historically Black colleges and universities, and also with traditionally majority-serving institutions, to ensure that students of underrepresented groups have access to ocean exploration educational opportunities; 
(6)lead development of effective strategies with common perspectives and messages for formal and informal ocean exploration efforts; and 
(7)carry out such other activities as the Committee on Ocean Science, Education, and Operations and the Committee on Ocean Policy request. 
703.Authorization of appropriationsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out this title— 
(1)$70,000,000 for each of fiscal years 2006 through 2011; and 
(2)$80,000,000 for each of fiscal years 2012 through 2017. 
VIIIOcean and Great Lakes Conservation Trust Fund 
801.Establishment of Fund 
(a)Establishment of fundThere is established in the Treasury of the United States a fund which shall be known as the Ocean and Great Lakes Conservation Trust Fund, in this title referred to as the Fund. In each fiscal year after fiscal year 2006, the Secretary of the Treasury shall deposit into the Fund the following amounts: 
(1)General revenueAn amount in each such fiscal year equal to the difference between $1,300,000,000 and the amounts deposited in the Fund under paragraphs (2), (3), and (4). 
(2)Healthy ocean stampAmounts generated from the sale of a Healthy Oceans Stamp under section 807. 
(3)Amounts not disbursedAll allocated but undisbursed amounts returned to the Fund under section 805(a)(2). 
(4)InterestAll interest earned under subsection (d). 
(b)Transfer for expenditureThe Secretary of the Treasury shall transfer amounts deposited into the Fund as follows: 
(1)To the Administrator of the National Oceanic and Atmospheric Administration for purposes of making payments to coastal States only for carrying out their responsibilities for developing and implementing Regional Ocean Strategic Plans under title IV— 
(A)$350,000,000 for fiscal year 2007; 
(B)$700,000,000 for fiscal year 2008; and 
(C)$1,000,000,000 for fiscal year 2009 and each fiscal year thereafter. 
(2)To the Administrator for allocation, with concurrence of the Committee on Ocean Policy, only for carrying out responsibilities of the Federal Government for development and implementation of Regional Ocean Strategic Plans required under title IV— 
(A)$50,000,000 for fiscal year 2007; 
(B)$100,000,000 for fiscal year 2008; and 
(C)$300,000,000 for fiscal year 2009 and each fiscal year thereafter. 
(c)ShortfallIf amounts referred to in paragraphs (1) through (3) of subsection (a) in any fiscal year after fiscal year 2006 are less than $1,300,000,000, the amounts transferred under paragraphs (1) and (2) of subsection (b) for that fiscal year shall each be reduced proportionately. 
(d)InterestThe Secretary of the Treasury shall invest monies in the Fund (including interest), and in any fund or account to which monies are transferred pursuant to subsection (b) of this section, in public debt securities with maturities suitable to the needs of the Fund, as determined by the Secretary of the Treasury, and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity. Such invested moneys shall remain invested until needed to meet requirements for disbursement for the programs financed under this Act. 
(e)Intent of Congress to supplement annual appropriations for Federal agenciesAmounts made available by this Act are intended by the Congress to supplement, and not detract from, annual appropriations for Federal agencies receiving funding under this title. 
802.Limitation on use of available amounts for administrationNotwithstanding any other provision of law, of amounts made available by this title (including the amendments made by this title) for a particular activity, not more than 2 percent may be used for administrative expenses of that activity. 
803.Recordkeeping requirementsThe Administrator, in consultation with the Committee on Ocean Policy, shall establish such rules regarding recordkeeping by State and local governments and the auditing of expenditures made by State and local governments from funds made available under this Act as may be necessary. Such rules shall be in addition to other requirements established regarding recordkeeping and the auditing of such expenditures under other authority of law. 
804.Maintenance of effort and matching funding 
(a)In generalIt is the intent of the Congress in this Act that States not use this Act as an opportunity to reduce State or local resources for the programs funded by this Act. Except as provided in subsection (b), no State or local government shall receive any funds under this Act during any fiscal year in which its expenditures of non-Federal funds for recurrent expenditures for programs for which funding is provided under this Act will be less than its expenditures were for such programs during the preceding fiscal year. No State or local government shall receive funding under this Act with respect to a program unless the Administrator is satisfied that such a grant will be so used to supplement and, to the extent practicable, increase the level of State, local, or other non-Federal funds available for such program. 
(b)ExceptionThe Administrator may provide funding under this Act to a State or local government not meeting the requirements of subsection (a) if the Administrator determines that a reduction in expenditures— 
(1)is attributable to a nonselective reduction in expenditures for the programs of all executive branch agencies of the State or local government; or 
(2)is a result of reductions in State or local revenue as a result of a downturn in the economy. 
(c)Use of fund to meet matching requirementsAll funds received by a State or local government under this Act shall be treated as Federal funds for purposes of compliance with any provision in effect under any other law requiring that non-Federal funds be used to provide a portion of the funding for any program or project. 
805.Community assistance formula and payments 
(a)Conservation payments to coastal States 
(1)Grant programAmounts transferred to the Administrator from the Fund under section 801(b)(1) for purposes of making payments to coastal States under this title in any fiscal year shall be allocated by the Administrator among coastal States as provided in this section each such fiscal year. In each such fiscal year, the Administrator shall, without further appropriation, disburse such allocated funds to those coastal States for which the Administrator has approved a spending plan under section 806 and that have met all other requirements of this title. Payments for all projects shall be made by the Administrator to the Governor of the State or to the State official or agency designated by the Governor or by State law as having authority and responsibility to accept and to administer funds paid hereunder. No payment shall be made to any State until the State has agreed to provide such reports to the Administrator, in such form and containing such information, as may be reasonably necessary to enable the Administrator to perform the duties of the Administrator under this title, and provide such fiscal control and fund accounting procedures as may be necessary to assure proper disbursement and accounting for Federal revenues paid to the State under this title. 
(2)Failure to make sufficient progress at developing or implementing a regional ocean ecosystem planAt the end of each fiscal year, the Administrator shall return to the Fund any amount that the Administrator allocated, but did not disburse, in that fiscal year to a coastal State that, in the judgment of the Administrator, has failed to make sufficient progress in developing or implementing a Regional Ocean Ecosystem Plan under title IV before the end of the fiscal year in which such grant is allocated, except that the Administrator shall hold in escrow until the final resolution of the appeal any amount allocated, but not disbursed, to a coastal State that has appealed the disapproval of such funding. 
(b)Allocation among coastal States 
(1)Allocable share for each stateFor each coastal State, the Administrator shall determine the State’s allocable share of the total amount transferred from the Fund under section 801(b)(1) for each fiscal year using the following weighted formula: 
(A)Thirty-five percent of such amount shall be allocated to each coastal State based on the ratio of each State’s shoreline miles to the shoreline miles of all coastal States. 
(B)Sixty-five percent of such amount shall be allocated to each coastal State based on the ratio of each State’s coastal population to the coastal population of all coastal States. 
(2)Minimum state share 
(A)In generalThe allocable share determined by the Administrator under this subsection for each coastal State with a management program approved by the Secretary of Commerce under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), or that is making satisfactory progress toward one, shall not be less in any fiscal year than 0.50 percent of the total amount transferred by the Secretary of the Treasury to the Administrator for that fiscal year under section 801(b)(1). For any other coastal State the allocable share shall not be less than 0.25 percent of such transferred amount. 
(B)RecomputationIf 1 or more coastal States’ allocable shares, as computed under paragraphs (1) and (2), are increased by any amount under this paragraph, the allocable share for all other coastal States shall be recomputed and reduced by the same amount so that not more than 100 percent of the amount transferred by the Secretary of the Treasury to the Administrator for that fiscal year under section 801(b)(1) is allocated to all coastal States. The reduction shall be divided pro rata among such other coastal States. 
(c)Payments to political subdivisionsIn the case of a coastal State, the Governor of the State shall hold 50 percent of the State’s allocable share, as determined under subsection (b), in a State ocean grants fund. The Governor or his designee shall award, on a competitive basis, grants to coastal political subdivisions of the State from the State ocean grants fund only for activities relating to the development and implementation of federally approved Regional Ocean Strategic Plans that are consistent with the standard set forth in subsection 806(b). 
(d)Time of paymentPayments to coastal States and coastal political subdivisions under this section shall be made not later than December 31 of each year from revenues received during the immediately preceding fiscal year. 
806.Approval of State funding and spending plans 
(a)Development and submission of regional ocean ecosystem plansEach coastal State seeking to receive grants under this title shall participate in the development and implementation of Regional Ocean and Coastal Strategic Plans under title IV. 
(b)Standard governing the expenditure of fundsAll Funds disbursed to coastal States and political subdivisions shall only be used for activities that— 
(1)develop or implement federally approved Regional Ocean Strategic Plans, and 
(2)are consistent with the national standards set forth in section 111. 
(c)Submission of spending planEach coastal State seeking funding under this title shall submit annually to the Administrator a spending plan for funds provided under this title. Such spending plan shall— 
(1)describe how the funds will be used by the coastal State and its coastal political subdivisions to implement the responsibilities and obligations in developing and implementing an approved Regional Ocean Strategic Plans; and 
(2)ensure that the proposed funded activities by the coastal State and its coastal political subdivision are consistent with the standard set forth in subsection 806(b). 
(d)Approval or disapproval 
(1)RequirementsA coastal State shall receive funding under this title if, in consultation with the Committee on Ocean Policy, the Administrator— 
(A)certifies that such coastal State is participating actively and sufficiently in the development and implementation of a Regional Ocean Ecosystem Plan under title IV; 
(B)approves a spending plan submitted by such State that specifies how funds provided under this title will be used to meet the State’s obligations and responsibilities in developing and implementing a Regional Ocean Ecosystem Plan under title IV; and 
(C)ensures any payments under this title to coastal States and political subdivisions are used to develop and implement an approved Regional Ocean Strategic Plan in a manner that is consistent with the standard set forth in subsection 806(b). 
(2)Contents of plansIn addition to such other requirements as the Administrator by regulation shall prescribe, each State spending plan shall include the following: 
(A)The name of the State agency that will have the authority to represent and act for the State in dealing with the Administrator for purposes of this title. 
(B)A description of how funds provided under this title will be used to meet the State’s responsibilities to develop and implement the applicable Regional Ocean Ecosystem Plan. 
(C)A description of how the funds provided under this title will be used by coastal political subdivisions to develop and implement the applicable Regional Ocean Strategic Plan. 
(D)An analysis of how the funds provided under this title to both coastal States and coastal political subdivisions will be consistent with the standard set forth in subsection 806(b). 
(E)Certification by the Governor of the coastal State that all the funds provided under this title to coastal political subdivisions will be used to develop and implement a Regional Ocean Strategic Plan in a manner that is consistent with the standard set forth in subsection 806(b). 
(3)Procedure and timing; revisionsThe Administrator shall approve or disapprove each spending plan submitted in accordance with this section. If a State first submits a plan by not later than 90 days before the beginning of the first fiscal year to which the plan applies, the Administrator shall approve or disapprove the plan by not later than 30 days before the beginning of that fiscal year. 
(4)Amendment or revisionAny amendment to or revision of the plan shall be prepared in accordance with the requirements of this subsection and shall be submitted to the Administrator for approval or disapproval. Any such amendment or revision shall take effect only for fiscal years after the fiscal year in which the amendment or revision is approved by the Administrator. 
(5)Public commentBefore approving or disapproving a spending plan of a State, amendment, or revision to a plan, the Administrator shall provide for public comment on the State’s proposed expenditures for the forthcoming year. 
807.Special postage stamp 
(a)In generalIn order to afford a convenient way for members of the public to support efforts to protect, maintain, and restore marine ecosystems, the United States Postal Service shall provide for a special postage stamp in accordance with succeeding provisions of this section. 
(b)Terms and conditionsThe issuance and sale of the stamp referred to in subsection (a) shall be governed by section 416 of title 39, United States Code, and regulations under such section, subject to the following: 
(1)TransfersAll amounts becoming available from the sale of such stamp shall be transferred to the Ocean and Great Lakes Conservation Trust Fund (as established by section 801) through payments which shall be made, at least twice a year, in the manner required by subsection (d)(1) of section 416 of such title 39. 
(2)Numerical limitationFor purposes of applying any numerical limitation referred to in subsection (e)(1)(C) of section 416 of such title 39, such stamp shall not be taken into account. 
(3)DurationSuch stamp shall be made available to the public over such period of time as the Postal Service may determine, except that such period— 
(A)shall commence not later than 12 months after the date of the enactment of this Act; and 
(B)shall terminate not later than the close of the period referred to in subsection (g) of such section. 
(c)Rule of constructionNothing in this section shall be considered to permit or require that any determination of the amounts becoming available from the sale of the stamp referred to in subsection (a) be made in a manner inconsistent with the requirements of section 416(d) of such title 39. 
808.SunsetThis title shall have no force or effect after September 30, 2024. 
 
